Case 1:18-cv-00632-RJJ-PJG ECF No. 52 filed 04/01/19 PageID.349 Page 1 of 178




             IN THE UNITED STATES DISTRICT COURT
           FOR THE WESTERN DISTRICT OF MICHIGAN
__________________________________________

JOHN HEYKOOP D/B/A EAGLE
TOWING,

      Plaintiff,                             Case No.: 1:18-cv-00632
v
                                             Hon. Robert J. Jonker
FIRST LIEUTENANT JEFFREY
WHITE; FIRST LIEUTENANT CHRIS                Mag. Phillip J. Green
MCINTIRE.

 Defendants.
__________________________________________/

 John S. Brennan (P55431)          Patrick S. Myers (P81444)
 Christopher S. Patterson (74350)  Assistant Attorney General
 FAHEY SCHULTZ BURZYCH RHODES PLC Attorney for Defendants
 Attorneys for Plaintiff           Complex Litigation Division
 4151 Okemos Road                  P.O. Box 30736
 Okemos, Michigan 48864            Lansing, MI 48909
 Tel: (517) 381-0100               Tel: (517) 373-6434
 Fax: (517) 381-5051               myersp4@michigan.gov
 jbrennan@fsbrlaw.com
 cpatterson@fsbrlaw.com
__________________________________________/

   PLAINTIFF'S BRIEF IN SUPPORT OF MOTIONS TO AMEND
COMPLAINT AND FOR PARTIAL SUMMARY JUDGMENT PURSUANT
    TO FED. R. CIV. P. 56 (ORAL ARGUMENT REQUESTED).

                              INTRODUCTION

      The gravamen of Plaintiff John Heykoop’s (“Heykoop”) complaint against

Defendants, Lt. Jeffrey White and Lt. Chris McIntire (“White” and “McIntire”) is

that both Defendants violated his constitutional rights in summarily removing

                                       1
Case 1:18-cv-00632-RJJ-PJG ECF No. 52 filed 04/01/19 PageID.350 Page 2 of 178




Heykoop’s company, Eagle Towing 1 from what is called a “no-preference towing

list,” a rotating list of towing companies called by members of Defendants’ posts to

respond to accidents, abandoned vehicles, forfeitures, and the like. Heykoop makes

his claims under 42 U.S.C. §1983 for Defendants’ violations of his equal protection

rights, (Count I) rights to due process, (Count II) and for conspiracy to violate the

same (County IV) 2.

       A significant portion of Eagle Towing’s revenue comes from referrals from

law enforcement agencies, including the Michigan State Police (“MSP”). Because

White and McIntire improperly removed Eagle Towing from their Posts’ no-

preference lists, Eagle Towing is no longer referred by MSP to provide towing

services within the area patrolled by the Hart and Rockford Posts. This area is large

and contains parts of Kent, Muskegon, Ottawa, Lake, Mason, Newaygo, and Oceana

counties. These no-preference list removals have significantly and negatively

impacted Eagle Towing’s business.

       Defendant McIntire’s deposition was taken on February 4, 2019. Defendant

White’s deposition was taken the next day on February 5, 2019. After taking both

Defendants’ depositions, there are no genuine disputes as to any material facts and




1
  Heykoop’s business is a sole proprietorship. This brief shall use “Heykoop” to refer to the
Plaintiff personally and “Eagle Towing” to refer to the business entity.
2
  Count II alleges a claim based upon retaliation for exercising First Amendment rights. Plaintiff
does not seek summary judgment on this claim, because there are material facts in dispute.


                                                2
Case 1:18-cv-00632-RJJ-PJG ECF No. 52 filed 04/01/19 PageID.351 Page 3 of 178




Heykoop is entitled to judgment as a matter of law related to his equal protection

and procedural due process claims. Therefore, Heykoop requests that this Court

enters summary judgments on Counts I, III, and IV, and enter an injunction against

Defendants, ordering them to restore Eagle Towing to the no-preference towing lists

for the Hart and Rockford Posts.

                                   ISSUES PRESENTED

      1. Whether the Defendants violated Heykoop’s right to equal protection of

         the laws under 42 U.S.C. § 1983.

      2. Whether the Defendants violated Heykoop’s right to procedural due

         process under 42 U.S.C. § 1983.

      3. Whether Plaintiff should be permitted to amend his complaint to allege that

         Defendants’ conduct also violated Heykoop’s right to substantive due

         process under 42 U.S.C. § 1983.

      4. Whether Plaintiff is entitled to injunctive relief.

                 STATEMENT OF UNCONTESTED FACTS

The No-preference Towing Lists

      No-preference towing lists are commonly kept by law enforcement agencies

throughout the state. When law enforcement agencies encounter an abandoned,

damaged or impounded vehicle needing to be removed and stored, and there is no

owner present, or the owner of a vehicle expresses no preference for a particular



                                           3
Case 1:18-cv-00632-RJJ-PJG ECF No. 52 filed 04/01/19 PageID.352 Page 4 of 178




towing company, this “no-preference list” is consulted. A towing company is

selected from the list to perform the work. The no-preference list is rotated so that

all towing companies receive an equal opportunity to perform work. By agreeing to

be placed on the no-preference list, the towing company is obligated to respond to

any call it receives but can look only to the owner of the vehicle for compensation

for the work. Often, those services are never paid for by owners of severely

damaged, totaled, or abandoned vehicles. Nevertheless, most owners do reclaim

their vehicles, and thus placement on the list is a significant source of income for

towing companies.

Maintaining the List – Official Order No. 48

       Each law enforcement agency creates its own non-preference towing list. At

the Hart and Rockford Posts, the creation and maintenance of the list is governed by

MSP’s “Official Order No. 48”, (“Order 48”) often in coordination with other local

law enforcement agencies. (Exhibit 1, attached) Members of the MSP must follow

official orders and policies such as Order 48.3 The Hart and Rockford Posts’ lists

are administered by the areas’ 911 Call Centers’.




3
  Please see the following quote from the Michigan State Police’s website. “Members of the MSP
shall adhere to the Official Orders throughout the course of their duties and follow all applicable
policies and procedures provided by the Official Orders when taking action.”
https://www.michigan.gov/msp/0,4643,7-123-1579_78902---,00.html. Order 48 is available on
the webpage under “Vehicles: Towing, Reporting, Inspection, and State-Wide Wrecker Policy.”


                                                4
Case 1:18-cv-00632-RJJ-PJG ECF No. 52 filed 04/01/19 PageID.353 Page 5 of 178




      Order 48 sets out extensive qualifications that a towing company must meet

to be placed on the list. (Order 48, ¶ 48.3.5, Exhibit 1) Some of these qualifications,

such as maintenance of worker’s compensation insurance, go beyond what some

towing companies might need to do in order to simply be licensed in the State of

Michigan. Order 48 requires that towing companies desiring to be placed on the list

provide documentation to the MSP Post proving that they meet all of the

requirements set out by the Order. In addition, the application to be placed on the

list requires the towing company to complete a form UD-041, which sets out the

obligations of Order 48 and requires acknowledgement that the towing company will

comply with its obligations under the Order. (Exhibit 2) Each MSP Post is required

to keep the UD-041 and all of the required documentation on file.             Towing

companies are required to submit annual updates to their documentation. Order 48

specifically states that each towing company “shall be held to identical standards

of conduct or performance.” (Order 48, ¶ 48.3.12 (4), Exhibit 1)

      Order 48 also sets out procedures for handling complaints against towing

companies that are on the list. (Order 48, ¶ 48.3.12, Exhibit 1) All complaints must

be documented by the Post and an investigation initiated. Order 48 does not permit

removal from the towing list without an investigation, absent extenuating

circumstances. The Order anticipates a two-tiered process: the first offense, if found

to have merit, results in a written warning to the towing company, advising what



                                          5
Case 1:18-cv-00632-RJJ-PJG ECF No. 52 filed 04/01/19 PageID.354 Page 6 of 178




corrective steps must take place to remain on the list, and a warning that a subsequent

offense may result in removal from the list. A second offense, if it occurs within a

year of the first offense, must also be investigated; however, the investigation results

must be sent to MSP’s Hazardous Materials and Investigation Unit Commander

(Commercial Vehicle Enforcement Division -- CVED), for further review. This unit

then reports back to the Post the results of its investigation. As noted above, this

second offense may result in removal from the list; however, the towing company is

permitted an appeal of the decision to the Post Commander.

Hart Post – Defendant White’s Violations

       White serves as a first lieutenant in the Michigan State Police and is the post

commander of the Hart, MSP Post (Exhibit 3, Dep., White Deposition, p. 8,

hereinafter referred to as “Exhibit 3, Dep., Dep. ___”). On Monday, November 13,

2019, Defendant White wrote to Heykoop advising him that Eagle Towing was

being removed from the Hart Post’s no-preference list.4 (Exhibit 4) This two-

sentence letter stated that the reason for the removal was due to the “quality and type

of service” rendered by Eagle Towing. No documents, and, in particular, no

complaints were attached to this notice. There was no reference to an investigation

having been performed by Defendant White, nor was there a reference to Order 48’s



4
 The Hart (White) and Rockford (McIntire) Posts have not removed any other towing companies
from their No-preference lists in the last 10 years (Exhibit 3, Dep., Dep. 18; Exhibit 8, Dep. 12).


                                                 6
Case 1:18-cv-00632-RJJ-PJG ECF No. 52 filed 04/01/19 PageID.355 Page 7 of 178




procedures or a right to appeal. This letter, (and the similar letter later sent by

Defendant McIntire) are the only communications that Heykoop received before

being removed from the Hart and Rockford No-preference lists (Exhibit 3, Dep.,

Dep. 30; Exhibit 8, Dep. 71).

       At his deposition, Defendant White made several admissions regarding Order

48. He testified that he was aware of it, that he was bound by it, and that he was in

non-compliance with the Order. (Exhibit 3, Dep., Dep. 21, 38-39, 50, 72, 74, 77, 83-

84)5 His office has no applications, completed forms UD-041, nor any of the

required documentation for any towing company on the Post’s no-preference list.

(Exhibit 3, Dep., Dep. 77-78). As a result, Defendant White has no idea whether

towing companies on the Hart Post’s no-preference list are insured, whether their

vehicles are properly registered, or whether they comply with the multiple

requirements listed in Order 48. Id.6 In fact, his Post does not even keep a copy of

the no-preference list; it is housed with the 911 Call Center. (Exhibit 3, Dep., Dep.

17-18)     Although admitting that he is bound by Order 48, Defendant White

contended that he felt Order 48 could be supplanted by local policies developed by



5
  Defendant White readily admitted on several occasions that he does not and is not in compliance
with Order 48, so much so that he answered the question, “So you’ll stipulate that you’re not in
compliance with Official Order 48?” with this response: “I would have to say that’s true.” (Exhibit
3, Dep., Dep. 77)
6
  Defendant White “assumed” that his motor-carrier office would know these facts, but he’s never
asked him, and he doesn’t have the documents that would inform him. (Exhibit 3, Dep., Dep. 80-
81)


                                                7
Case 1:18-cv-00632-RJJ-PJG ECF No. 52 filed 04/01/19 PageID.356 Page 8 of 178




the 911 Call Center Board, yet he was unable to point to any specific language or

directive to that effect. (Exhibit 3, Dep., Dep. 74-76)

       Defendant White’s letter advising Heykoop that Eagle Towing was being

taken off the no-preference list referenced only the “quality and type of service”

rendered. (Exhibit 4)7. Although Defendant White referred to “numerous”

complaints 8, these dealt with the charges for service, which Defendant White agreed

were not the “quality and type of service.” (Exhibit 3, Dep., Dep. 92). Defendant

White testified plainly that charging excessive rates was not the reason he removed

Eagle Towing from the no-preference list. (Exhibit 3. Dep. 178) The only written

complaint in 2017 forming the basis for Defendant White’s decision to remove

Plaintiff’s towing company from the no-preference list was a communication from

Craig Mast, Oceana County Sheriff, stating that he was removing Plaintiff’s

company from the county no-preference towing list, and attaching a complaint from

one vehicle owner, which complained about excessive charges, not the service Eagle

Towing provided. (Exhibit 5) (Exhibit 3. Dep. 100-102) 9


7
  Defendant White’s difficulty in articulating his true reason for removing Eagle Towing from the
no-preference list is demonstrated by his sworn answer to interrogatories, which claim that Eagle
Towing was in violation of Order 48, and his deposition testimony recanting that answer. (Exhibit
1. Dep. 159).
8
  Defendant White initially referred to “seven, eight, nine ten” complaints, but later admitted that
he could remember only three complaints: one in 2017 and two complaints in 2016. (Exhibit 3,
Dep., Dep. 91, 176)
9
  Later in his deposition, Defendant White referred to the complainant’s reference to the driver’s
refusal to tow the vehicle to a repair shop in Muskegon. The repair shop, however, was closed.
(Exhibit 3, Dep., Dep. 174-176)


                                                 8
Case 1:18-cv-00632-RJJ-PJG ECF No. 52 filed 04/01/19 PageID.357 Page 9 of 178




      Defendant White understood that the 911 Call Center’s policy, the local policy

he claims he was following, did not include “reasonableness of charges” as a

qualification to be placed on, nor as a basis for removal from, the no-preference list.

(Exhibit 3, Dep., Dep. 102; 95-96; 140-144) In fact, he testified that he was unable

and unqualified to determine what a “reasonable charge” should be for such services

and acknowledged that every towing situation is unique and thus cannot be easily

compared to other towing situations. (Exhibit 3, Dep., Dep. 52-58; 94) Yet, one of

his stated bases for removing Eagle Towing is that the company would not discuss

with him the explanation for its charges when a customer registered a complaint with

the board about towing charges, despite being told that there is a statutory procedure

for resolving such disputes. (Exhibit 3, Dep., Dep. 97-99)

       The 2017 service call in question was not made by MSP, but by the sheriff’s

department. No investigation was conducted by Defendant White. Id. Nor was an

investigation made by the director of the 911 Call Center, and no hearing was

provided to Heykoop. (Exhibit 3, Dep., Dep. 146-149) All of these were required

by the local policy of the 911 Call Center, which Defendant White testified he was

following, and was to follow, rather than Order 48. (Excerpt of 911 Call Center

Policy, Exhibit 6) In fact, Defendant White did not conduct an investigation and did

not know whether any investigations were performed in response to the other

complaints that were the stated basis for his decision. (Exhibit 3, Dep. 136-137)



                                          9
Case 1:18-cv-00632-RJJ-PJG ECF No. 52 filed 04/01/19 PageID.358 Page 10 of 178




      Following notice of its removal from the no-preference list, Heykoop

attempted to submit to Defendant White a complete application and documentation

for replacement on the list in accordance with Order 48. Heykoop’s certified letter

was initially refused by the Hart Post before finally being accepted; however, no

response to this application and documentation was ever received. (Exhibit 3, Dep.,

Dep. 118-119)(Submitted packet, Exhibit 7) Plaintiff remains off the no-preference

list, and no other towing companies have been required to submit applications and

documentation to qualify for their placement on the list.

Rockford Post – Defendant McIntire’s Violations.

      Like Defendant White, Defendant McIntire serves as a first lieutenant and

post commander of the Rockford, MI Post (Exhibit 8, McIntire Deposition, p. 7,

hereinafter referred to as “Exhibit 8, Dep. ___”). Defendant McIntire’s version of

Eagle Towing’s removal from the Rockford Post’s no-preference list takes a

different tack.   Defendant McIntire also sent Heykoop a two-sentence letter

summarily removing his towing company from the no-preference list. (Exhibit 9)

This letter referred only to “unacceptable service” as the cause and made no

reference to any particular complaint or investigation. Nor did this letter refer to

Eagle Towing’s fees for its services.

      Defendant McIntire also acknowledged that he and his Post are and were

subject to Order 48, (Exhibit 8, Dep. 39), but, unlike Defendant White, he did not



                                         10
Case 1:18-cv-00632-RJJ-PJG ECF No. 52 filed 04/01/19 PageID.359 Page 11 of 178




rely upon any local policy that would supplant the Order. Also unlike Defendant

White, Defendant McIntire testified that his reason for removing Eagle Towing from

the no-preference list was due to unreasonable charges by Plaintiff for its services.

       Defendant McIntire relied upon no documentation for his decision, other than

a three-year old complaint that he had already discussed with Heykoop and

“resolved” as of 2014. (Exhibit 8, Dep. 15) Beyond that, Defendant McIntire relied

upon a dated television news story (which he did not claim he had viewed) and

hearsay, including oral discussions with Defendant White. 10 (Exhibit 8, Dep. 19 –

21; 32, 74, 84) Defendant McIntire had himself not received any complaints about

Eagle Towing since the 2014 complaint. Defendant McIntire testified that he had

no written complaint in 2017 against Eagle Towing and admitted that his office had

none of the documentation for any towing companies on the list as required under

Order 48. No formal investigation took place, and no notice of an appeal right was

ever sent to Heykoop. (Exhibit 8, Dep. 66 – 67) Nor was any report sent to CVED

for its review prior to removing Eagle Towing from the no-preference list.

       As best as can be determined, Defendant McIntire’s decision was based upon

his personal perceptions based upon hearsay and conversations with Defendant

White to the effect that he had removed Eagle Towing from the Hart Post’s list. No



10
  White spoke to McIntire on two occasions about aspects of McIntire’s deposition before his
deposition (Exhibit 3, Dep., Dep. 14-15).


                                            11
Case 1:18-cv-00632-RJJ-PJG ECF No. 52 filed 04/01/19 PageID.360 Page 12 of 178




interviews with Heykoop occurred, no written documentation was taken or

maintained, no notice of any rights under Order 48 were provided to Heykoop.

Heykoop was simply summarily dropped. To the extent that Defendant McIntire

claims that his decision was based upon a finding that Eagle Towing’s charges were

unreasonable, he admitted that he is not qualified to determine what a reasonable

rate or charge is, and that each towing instance is unique. (Exhibit 8, Dep. 80)

      As he had done with the Hart Post, Heykoop sent a complete application,

including the form UD-041, and complete documentation as required under Order

48 to the Defendant McIntire at the Rockford Post. Defendant’s post refused

delivery more than once. (Exhibit 8, Dep. 88-89, Exhibit G) The Rockford Post has

no records whatsoever of any towing company’s qualifications and compliance with

Order 48. Eagle Towing, although tendering the required documentation, remains

off the list. (Exhibit 8, Dep. 50 – 51, 62).

                       GOVERNING LEGAL STANDARD

      Fed. R. Civ. P. 56(a) mandates that a party is entitled to partial summary

judgment if the moving party "shows that there is no genuine dispute as to any

material fact and the movant is entitled to judgment as a matter of law." When

reviewing a motion for partial summary judgment, the evidence is viewed in the light

most favorable to the nonmoving party. Matsushita Elec. Indus. Co. v. Zenith Radio

Corp., 475 US 574, 587 (1986). The moving party carries the burden of showing



                                           12
Case 1:18-cv-00632-RJJ-PJG ECF No. 52 filed 04/01/19 PageID.361 Page 13 of 178




that there is no issue as to any material fact where a rational trier of fact could find

for the non-moving party. Id.

                                       ARGUMENT

      I.     Defendants Violated Heykoop’s Right to Equal Protection by
             Treating His Towing Service Differently Than Other Towing
             Services on their No-preference lists.

      Defendants violated Heykoop’s constitutional right to equal protection of the

laws by removing Eagle Towing from their Posts’ no-preference lists. Defendants

treated Eagle Towing singularly and differently than other similarly situated towing

companies on their no-preference lists. This disparate treatment is profound given

the rarity of removing towing businesses from such lists.

      42 U.S.C. § 1983 makes the Defendants liable for violations of Heykoop’s

right to equal protection of the laws. The United States Constitution’s Equal

Protection Clause provides that “[n]o State shall make or enforce any law which

shall abridge the privileges or immunities of citizens of the United States . . . nor

deny to any person within its jurisdiction the equal protection of the laws.” U.S.

Const. amend. XIV, § 1. The Equal Protection Clause prohibits disparate treatment

of similarly situated individuals as a result of government action that has no rational

basis. Cahoo v. SAS Analytics Inc., 912 F3d 887, 905 (CA 6, 2019).




                                          13
Case 1:18-cv-00632-RJJ-PJG ECF No. 52 filed 04/01/19 PageID.362 Page 14 of 178




      MSP’s Order 48 echoes this standard in the context of the department’s

relationship with towing companies it engages. Order 48 specifically commands

that each Post treat every towing company on an equal basis.

      Individual plaintiffs (or “classes of one”) can prove disparate treatment absent

any rational basis by either negating every conceivable basis which supports a

government’s action or by showing that either animus or ill-will motivated the

disparate treatment. Id. The Defendants’ conflicting and confusing testimony, in

which each admit that they honored Order 48 only in the breach, demonstrate

irrational bases for their action, based on years-old events and hearsay, and/or for

charging rates they each admit they were unqualified to evaluate. Given the policies

each of them admits applied to the situation, neither of them had any conceivable

basis for removing Eagle Towing from their no-preference lists.

      In Defendant White’s case, he flatly admits that he and the Post he commands

do not follow MSP’s Official Order 48. Although he attempts to take cover under

the Oceana-Mason 911 local policy, he unequivocally acknowledges that the policy

was not followed in connection with his removal of Eagle Towing from the list.

While this treatment clearly implicates Heykoop’s Due Process rights (discussed

below), it also demonstrates the complete lack of a conceivable basis for his decision,

because no proper evidence was before him. His concocted rationale, that Heykoop

would not discuss pricing or rate issues with him, is not a conceivable (or rational)



                                          14
Case 1:18-cv-00632-RJJ-PJG ECF No. 52 filed 04/01/19 PageID.363 Page 15 of 178




basis for his action, because the local policy he relied upon did not permit removal

from the no-preference list for rate or towing charge complaints. And, in any event,

Defendant White admitted that he was not qualified to determine what a reasonable

towing charge would be.

      McIntire’s removal of Heykoop from Rockford’s no-preference list also lacks

any conceivable basis. Like Defendant White, Defendant McIntire is not aware of

his Post removing a towing service from its No-preference list in the last ten years.

McIntire did not investigate or follow through with Order 48’s complaint review

procedures to determine the validity of customer complaints against Heykoop’s

towing service. McIntire’s basis for his actions is best summarized in this exchange

during his deposition:

             A.· I kicked Eagle Towing off because of the 2014
             · · ·incident, the exposé on the TV, what I had heard from
             · · ·people in the law enforcement community, as well as
             · · ·the investigation done by the Hart post.· All those
             · · ·things played in my determination to kick them off.
             · · ·Not just '14, and not just the exposé, and not just
             · · ·things I heard, and not just Lieutenant White's
             · · ·investigation.
             Q.· ·Okay.
             A.· ·All those things.
             Q.· ·I understand that.· But all those other things, none
             · · · of those were a formal complaint that was received by
             · · · your office.· Is that correct?
             A.· ·Correct.
             Q.· Okay.· So if you had contacted Eagle Towing, for
             · · ·example, to say, "Look, I'm going to take you off the
             · · ·list because I have a complaint," and he said, "Well,
             · · ·where's the complaint; did someone file something,"

                                         15
Case 1:18-cv-00632-RJJ-PJG ECF No. 52 filed 04/01/19 PageID.364 Page 16 of 178




              · · ·you would say, "I don't have anything"?
              A.· ·Correct.

       As the evidence reveals, however, Defendant White never conducted an

investigation, and did not remove Eagle Towing for overcharging customers. So,

Defendant McIntire relied upon an investigation that never happened 11, a three-year

old complaint that had already been resolved, and hearsay. His reliance on the TV

station report is especially notable, because the report (or “expose” as he referred to

it) discussed two towing companies’ practices in Defendant McIntire’s Post, but he

has taken no action whatsoever regarding the other company. (Exhibit 8, Dep. 12,

84) Defendant McIntire’s lack of personal knowledge of how Eagle Towing is

actually treating customers belies any rational basis to remove Eagle Towing from

his Post’s no-preference list. In addition, his failure to investigate similar complaints

against another towing company in his Post area demonstrates a lack of equal

protection as guaranteed by the constitution and specifically commanded by his

department in Order 48.

       Thus, neither of the Defendants’ conflicting, confusing, and unsubstantiated

reasons demonstrate a rational basis for their action. “Conceivable” must be

conceivable under the facts, not the imagination.



11
  Defendant McIntire testified that he only had a “conversation” with Defendant White about his
decision to remove Eagle Towing from the Hart Post list. He never saw any documents, and in
fact didn’t even know if White had any documentation about Eagle Towing. (Exhibit 8, Dep. 32)


                                              16
Case 1:18-cv-00632-RJJ-PJG ECF No. 52 filed 04/01/19 PageID.365 Page 17 of 178




      II.    Defendants Violated Heykoop’s Procedural Due Process Rights by
             Removing his Towing Service from their No-preference lists
             Inconsistent with Order 48 and Local Policy.

      Because both Posts did not comply with Order 48’s (and/or the local 911 Call

Center policy) notice and hearing provisions before removing Heykoop’s from their

no-preference lists, Defendants violated Heykoop’s right to procedural Due Process.

      Through 42 U.S.C. § 1983, the state shall not “deprive any person of life,

liberty, or property, without due process of law.” U.S. Const. amend. XIV, § 1.

Generally, the concept of procedural due process requires that a party must receive

notice and have an opportunity to be heard before the deprivation of a property

interest. Cleveland Board of Education v. Loudermill, 470 US 532, 542 (1985).

Property interests protected by procedural due process extend well beyond

traditional notions of “property” such as chattels, real property, and money. Board

of Regents of State Colleges v. Roth, 408 US 564, 571–72 (1972). When determining

if there is a constitutionally-protected property interest in a non-traditional property

right such as a right to an entitlement (e.g. being on a no-preference list), courts look

to the establishment of rules or procedures. Bailey v. Floyd Cty. Bd. of Educ. By &

Through Towler, 106 F3d 135, 141 (CA 6, 1997).

      The right to remain on a no-preference list is a property interest protected by

procedural due process when there is an established policy regulating the operation

of a no-preference list. In the specific context of no-preference lists, a property right



                                           17
Case 1:18-cv-00632-RJJ-PJG ECF No. 52 filed 04/01/19 PageID.366 Page 18 of 178




to remain on a no-preference list exists when there are established procedures for the

suspension or removal of towing services from such a list. Lucas v. Monroe County,

203 F3d 964, 978 (CA 6, 2000). In Lucas, the Sixth Circuit found that a towing

company had no property interest in remaining on a certain law enforcement

department’s no-preference list because the no-preference list’s policy allowed for

the discretionary, immediate removal of a towing companies upon customer

complaints. However, courts have specifically held a constitutionally-protected

property interest exists in remaining on a no-preference list where there are

established procedures for removal from a list. Gregg v. Lawson, 732 F Supp 849,

853 (ED Tenn 1989).

      Order 48 and the 911 Call Center’s local policy relied upon by Defendant

White have specific, established procedures governing how a towing service can be

removed from a no-preference list. Order 48 includes many safeguards in Section

48.3.12 that establish what processes an MSP Post must follow to remove a towing

service from a no-preference list. Of those, Section 48.3.12(5)(a) requires that a

towing service shall not be removed from a no-preference list without an

investigation absent extenuating circumstances. Section 48.3.12(5)(b) and (c)

comports with procedural due process and requires post commanders to send written

notices to towing companies who violate Order 48. It requires an investigation. In

the case of an alleged second offense, it requires a higher-level review within the



                                         18
Case 1:18-cv-00632-RJJ-PJG ECF No. 52 filed 04/01/19 PageID.367 Page 19 of 178




department. Order 48 also provides an appeal process for towing companies to

dispute allegations before any post-commanders can pursue disciplinary actions.

Disciplinary action includes removing a towing company from a no-preference list.

In all, Order 48’s Complaint Procedures section (48.3.12) provides many established

safeguards that prevent the unilateral removal of towing companies from a Post’s

no-preference lists.

      In the case of Defendant White, assuming that a local policy could supplant

an official MSP order, the local policy in question, Section 3(b), clearly establishes

that the county 911 director must provide notice and hold a hearing with a towing

company before the towing company can be forcibly removed from its no-preference

list. That, of course, did not happen in Eagle Towing’s case.

      Defendant’s “procedure” was the mere act of sending Heykoop a termination

letter. Heykoop was not allowed to attend a hearing and was not notified of any

pending investigation by either post commander pursuant to Order 48. Not only was

there no Due Process, there was really no process at all. The policies that provided

Heykoop’s property interest were simply eschewed by the Defendants.

      Unlike the law enforcement department’s discretionary ability to remove a

towing service from a no-preference list in Lucas, the normal course of action under

Order 48 is to investigate and provide a procedure following customer complaints

before removing a towing service from a Post’s no-preference list. Order 48, Section



                                         19
Case 1:18-cv-00632-RJJ-PJG ECF No. 52 filed 04/01/19 PageID.368 Page 20 of 178




48.3.12(5)(a) only provides a limited exception for the unilateral removal of a towing

company without an investigation. The exception only applies if “extenuating

circumstances” exist. Neither of the Defendants acknowledged the existence of any

extenuating circumstances in their depositions.

      As such, Order 48’s (and the 911 Center’s “local policy”) established

procedures that comport with the requirements of procedural due process by

regulating the removal of towing services from no-preference lists. Instead,

Defendants unilaterally removed Heykoop from their no-preference lists without

notice and an opportunity for a hearing. Defendants’ actions blatantly violated

Heykoop’s procedural due process rights.

      III.   Defendants Violated Heykoop’s Substantive Due Process Rights by
             by Precluding his Right to Operate a Towing Business, and
             Heykoop Should be Permitted Leave to Amend His Complaint to
             so Claim.

      The standard for reviewing a motion to amend the complaint at this stage in

the litigation was well-stated by this Court in Burland v. Bradshaw, 2017 WL

2964720 (WD Mich April 28, 2017, Jonker, C.J.):

             Under Federal Rule of Civil Procedure 15(a)(2), a party seeking
      to amend its pleadings at this stage of the proceedings must seek leave
      from the Court. Although Rule 15(a)(2) instructs that “[t]he court
      should freely give leave when justice so requires,” leave may be denied
      on the basis of undue delay, bad faith by the moving party, repeated
      failure to cure defects by previously-allowed amendments, futility of
      the proposed new claim, or undue prejudice to the opposite party.
      Foman v. Davis, 371 US 178, 182 (1962); Duggins v. Steak’N Shake,
      Inc., 195 F3d 828, 834 (CA 6, 1999); Fisher v. Roberts, 125 F3d 974,

                                         20
Case 1:18-cv-00632-RJJ-PJG ECF No. 52 filed 04/01/19 PageID.369 Page 21 of 178




      977 (CA 6, 1997). “Notice and substantial prejudice to the opposing
      party are critical factors in determining whether an amendment should
      be granted.” Wade v. Knoxville Utils. Bd., 259 F3d 452, 458-59 (CA 6,
      2001). Additionally, a motion for leave to amend should be denied
      when the proposed amendment is futile. Head v. Jellico Housing Auth.,
      870 F2d 1117, 1123 (CA 6, 1989); Martin v. Associated Truck Lines,
      Inc., 801 F2d 246, 248 (CA 6, 1986). A proposed amendment is futile
      if it could not withstand a motion to dismiss. Head, 870 F2d at 1123.

              Although delay alone does not justify denial of a Rule 15(a)(2)
      motion to amend, the party seeking to amend must “act with due
      diligence if it wants to take advantage of the Rule’s liberality.” Parry
      v. Mohawk Motors of Michigan, Inc., 236 F3d 99, 306 (CA 6, 2000)
      (internal quotation marks omitted). Where “amendment is sought at a
      late stage in the litigation, there is an increased burden to show
      justification for failing to move earlier.” Wade, 259 F3d at
      459.“[A]llowing amendment after the close of discovery creates
      significant prejudice.” Duggins, 195 F3d at 834 (citing Moore v. City
      of Paducah, 790 F2d 557, 562 (CA 6, 1986)). Id. at *5

      Discovery has only recently closed in this matter. The depositions of the

Defendants and documents that have been produced have revealed evidence that, as

outlined below, establish a basis for an additional alternative theory explaining

Defendants’ violation of Section 1983. Heykoop will seek no additional discovery

in pursuit of this claim, which arises substantially out of the same conduct that

underlies Heykoop’s other claims. Essentially, discovery has revealed that not only

was Heykoop denied procedural due process, but Defendants, as law enforcement

officers, knowingly ignored and flaunted their department’s own Official Orders to

Heykoop’s significant detriment, placing him at a substantial competitive

disadvantage in an area where the work deprived establishes a vital source of revenue



                                         21
Case 1:18-cv-00632-RJJ-PJG ECF No. 52 filed 04/01/19 PageID.370 Page 22 of 178




to sustain his business. Defendants’ actions are severe deprivation and the manner

in which it occurred, which has now been revealed through discovery, is shocking

and establishes a good faith basis to permit this count to be added to Heykoop’s

complaint.

      Should this Court permit Heykoop to amend his complaint, along with

violating Mr. Heykoop’s procedural due process rights, the uncontested facts

demonstrate that Defendants violated Heykoop’s rights to substantive due process

by impairing his liberty interest in practicing his chosen occupation, operator of a

towing service, within the jurisdiction of the Hart and the Rockford Michigan State

Police Posts.

      42 U.S.C. § 1983 prevents the state from violating individuals’ substantive

due process rights. Specifically, state shall not “deprive any person of life, liberty,

or property, without due process of law.” U.S. Const. amend. XIV, § 1. Unlike

procedural due process, substantive due process reviews deprivations of protected

liberty and property interests protected by due process regardless of adequacy of

process. Taylor Acquisitions, L.L.C. v. City of Taylor, 313 F. App'x 826, 833 (CA 6,

2009). The Sixth Circuit recognizes that precluding a party from choosing their

profession of choice under certain conditions qualifies as a deprivation of a property

and liberty interest in violation of substantive due process. Jackson v. Heh, 215 F.3d

1326 (CA 6, 2000) at *6.



                                          22
Case 1:18-cv-00632-RJJ-PJG ECF No. 52 filed 04/01/19 PageID.371 Page 23 of 178




      In Heh the Sixth Circuit, in an unpublished opinion, analyzed a Fifth Circuit

case involving the removal of a towing company from a sheriff’s on-call towing list.

Heh, 215 F3d 1326 (CA 6, 2000) at *6 citing Cowan v. Corley, 814 F2d 223, 227-

28 (CA 5, 1987). The Sixth Circuit determined that the removal of the tow truck

service from the sheriff’s on-call list in Cowan constituted a violation of substantive

due process because it precluded the business owner from working in the towing

industry. Id. The removal was a violation of the towing service owner’s substantive

due process rights because the sheriff’s on-call tow list served as a comprehensive

framework for referring tow trucks to vehicles for both governmental and private

tows. Id.

      By removing Heykoop from the Hart and Rockford no-preference lists, the

Defendants are precluding Heykoop’s right to operate a towing business in violation

of substantive due process. Section 48.1 outlines the scope of Order 48 as applying

to all tows referred by the Michigan State Police (both public and private). Like

Cowan, Order 48 provides a comprehensive tow referral framework. As the MSP

patrol and respond to many accidents and inoperable vehicles requiring tows, their

referrals for both private and government tows amount to a significant amount of the

towing business.

       Further, the action of a government violates substantive due process if it

shocks the conscience of this Court. Collins v. City of Harker Heights, Tex., 503 US



                                          23
Case 1:18-cv-00632-RJJ-PJG ECF No. 52 filed 04/01/19 PageID.372 Page 24 of 178




115, 126 (1992). MSP has a clear, uniform policy that specifically prohibits

removing towing companies from no-preference lists without notice. State troopers

respond to many roadside accidents and inoperable vehicles. With both of the Posts

blackballing Eagle Towing from their no-preference lists, Heykoop’s ability to

maintain a profitable towing business is severely inhibited to the point where it

precludes Heykoop from competing and operating any form of an efficient towing

service. Moreover, Defendants’ scramble for after-the-fact justification for their

groundless action, and their complete and utter disregard for MSP Official Orders,

meets the “shocks the conscience” standard.

       With both the Rockford and Hart Posts no longer referring tows to Heykoop,

Heykoop is deprived of a liberty and property right to operate in his chosen

profession, an owner of a towing service business. Defendants caused this illegal

deprivation by removing Heykoop from their no-preference lists. Therefore,

Defendants violated Heykoop’s substantive due process rights by precluding him

from competitively operating a towing services company within their Posts.

      IV.    The Undisputed Evidence Clearly Establishes that the Defendants
             Engaged in a Civil Conspiracy.

      In Bazzi v. City of Dearborn, 658 F3d 598, 602 (CA 6, 2011), the Sixth Circuit

stated the elements of a civil conspiracy claim: a plaintiff must show that (1) a single

plan existed, (2) the alleged coconspirator shared in the general conspiratorial




                                          24
Case 1:18-cv-00632-RJJ-PJG ECF No. 52 filed 04/01/19 PageID.373 Page 25 of 178




objective, and (3) an overt act was committed in furtherance of the conspiracy that

caused injury to the plaintiff. Id.

      Those elements have been plainly met here. The nearly identical letters to

Heykoop within weeks of each other demonstrate both a single plan and a sharing in

the conspiratorial objective. Both Defendants admitted that they communicated

regarding Eagle Towing’s removal from the list, and both admitted to violations and

disregard of Official Order 48. Their post-complaint attempts to distinguish the basis

for their removal, especially when it is clear that Defendant McIntire’s action was

heavily, if not exclusively, reliant upon his discussions with Defendant White, do

not lessen the significance of their cooperation or negate the conspiracy. The injury

to Heykoop is obvious and significant: his loss of opportunity to perform a

substantial amount of roadside towing and extraction, a major source of revenue for

the company.

      V.     Should this Motion be Granted, Heykoop is Entitled to Injunctive
             Relief Placing his Business Back on the Posts’ No-preference lists

      If in the event this Court rules in favor of any part of this Motion, it is

appropriate to issue a permanent injunction placing Heykoop’s towing business back

on both Posts’ no-preference lists and requiring the Posts to comply with the terms

of Order 48, both as it applies to qualifying other towing companies for inclusion on

the no-preference list and before taking any disciplinary action against Eagle Towing

for alleged complaints.

                                         25
Case 1:18-cv-00632-RJJ-PJG ECF No. 52 filed 04/01/19 PageID.374 Page 26 of 178




      To obtain a permanent injunction, a plaintiff must show (1) that it has suffered

an irreparable injury; (2) that remedies available at law, such as monetary damages,

are inadequate to compensate for that injury; (3) that, considering the balance of

hardships between the plaintiff and defendant, a remedy in equity is warranted; and

(4) that the public interest would not be disserved by a permanent injunction. eBay

Inc. v. MercExchange, L.L.C., 547 US 388, 391 (2006). The Sixth Circuit recognizes

that irreparable harms include harms where money damages are difficult to calculate.

Basicomputer Corp. v. Scott, 973 F2d 507, 511 (CA 6, 1992).

      Briefly, putting Heykoop’s business back on each Posts’ no-preference lists

is necessary to remedy the harms in this case. Heykoop continues to suffer an

irreparable injury as his towing business is no longer receiving referrals from the

MSP to tow disabled vehicles. Towing service referrals from the MSP made up a

significant portion of Heykoop’s business. Second, the injury is ongoing, and it is

difficult to anticipate how long Eagle Towing would be forced off of the list, or how

much in damages it would suffer through the indefinite future. This would require

Heykoop to bring successive lawsuits against Defendants. Third, there is relatively

little hardship on Defendants if they put Heykoop back on their no-preference lists.

Both Posts can refer tows to Eagle Towing and regulate his towing business pursuant

to the text of Order 48. In addition, the extra work of keeping documents required




                                         26
Case 1:18-cv-00632-RJJ-PJG ECF No. 52 filed 04/01/19 PageID.375 Page 27 of 178




by Order 48 and forcing other towing companies to comply is, by definition, not a

burden, because it is already required by Defendants’ employer.

      Finally, the injunction will serve the public interest, because requiring law

enforcement to follow its own properly established policies and procedure is per se

in the public interest. The public and the commercial towing industry will be assured

of evenhanded and objectively reasonable standards being applied to their

operations. As such, injunctive relief is proper should this Court grant any claim of

this Motion.

                                 CONCLUSION

      For the reasons state above, Plaintiff Heykoop respectfully requests that this

Court grants this Motion for Partial Summary Judgment pursuant to Federal Rule

of Civil Procedure Rule 56.

                                              Respectfully submitted,

                                              /s/ John S. Brennan
                                              John S. Brennan (P55431)
                                              Fahey Schultz Burzych Rhodes, PLC
                                              Attorney for Plaintiff
                                              4151 Okemos Road
                                              Okemos, MI 48864
                                              (517) 381-3193

Dated: April 1, 2019




                                         27
Case 1:18-cv-00632-RJJ-PJG ECF No. 52 filed 04/01/19 PageID.376 Page 28 of 178




                       CERTIFICATE OF COMPLIANCE

      I hereby certify that this Brief is drafted in compliance with the standards set

forth in W.D. Mich LCivR 7.2(b)(i) as required by W.D. Mich LCivR 7.2(b)(ii).

This Brief’s Word Count is 6,433 Words out of 10,800. I prepared this Brief on

Microsoft Word and relied upon its word count function for the purposes of this

certificate of compliance.


                                              Respectfully submitted,

                                              /s/ John S. Brennan
                                              John S. Brennan (P55431)
                                              Fahey Schultz Burzych Rhodes, PLC
                                              Attorney for Plaintiff


Dated: April 1, 2019


                          CERTIFICATE OF SERVICE

      I hereby certify that on April 1, 2019 I electronically filed the forgoing paper

with the Clerk of the Court using ECF system which will send notification of such

filing on the attorneys of record.

                                              /s/ Adrienne Monahan_____________
                                              Adrienne Monahan
                                              Fahey Schultz Burzych Rhodes PLC
                                              4151 Okemos Road
                                              Okemos, Michigan 48864
                                              (517) 381-3202
                                              amonahan@fsbrlaw.com



                                         28
Case 1:18-cv-00632-RJJ-PJG ECF No. 52 filed 04/01/19 PageID.377 Page 29 of 178




                 Exhibit 1
Case 1:18-cv-00632-RJJ-PJG ECF No. 52 filed 04/01/19 PageID.378 Page 30 of 178
                                                                                          ORDER NO. 48




SUBJECT:        Vehicles: Towing, Reporting, Inspection, and State Wide Wrecker Policy

TO:             Members of the Department


This Order establishes department policy and member responsibilities for the following:

Section 48.1   PROCEDURES FOR REMOVING, REPORTING, AND INVENTORYING
                                                                                                 2
               VEHICLES

48.1.1.        Vehicles Involved in Custodial Arrests                                            2
48.1.2.        Inventorying Vehicles                                                             3
48.1.3.        Abandoned Vehicles                                                                3
48.1.4.        Impounded Vehicles                                                                3
48.1.5.        Towed Vehicles                                                                    4
48.1.6.        Removing Abandoned, Impounded, or Towed Vehicles                                  4
48.1.7.        Towed Vehicle - Private Property                                                  4
48.1.8.        Immediate Removal Procedures                                                      5
48.1.9.        Removal of Tagged Vehicles                                                        6
48.1.10.       Disposition of Abandoned, Towed, and Impounded Vehicles                           7
48.1.11.       Incident Reports                                                                  8
48.1.12.       Enforcement Action                                                                8

Section 48.2    MOTOR VEHICLE INSPECTION                                                         8

48.2.1.        Non-Commercial Vehicle Inspection Procedures                                      8
48.2.2.        Commercial Vehicle Inspection Procedures                                          9
48.2.3.        School Bus Inspection                                                             10

Section 48.3   STATE WIDE WRECKER POLICY AND PROCEDURES                                          10

48.3.1.        General                                                                           10
48.3.2.        Types of Towing Services                                                          10
48.3.3.        Requests for Wrecker Service                                                      12
48.3.4.        Work Site Wrecker Service Geographical Areas                                      12
Case 1:18-cv-00632-RJJ-PJG ECF No. 52 filed 04/01/19 PageID.379 Page 31 of 178
                                                   2                                   Official Order No. 48


48.3.5.          Contract or No-Preference List Requirements                                         12
48.3.6.          No-Preference Wrecker Call List                                                     17
48.3.7.          Contracting for Wrecker Services                                                    18
48.3.8.          Metro South Post Provisions                                                         20
48.3.9.          Special Investigation Division Provisions                                           20
48.3.10.         Wrecker Services Paid With Department Funds                                         20
48.3.11.         Dispatch Centers                                                                    21
48.3.12.         Complaint Procedures                                                                21

Section 48.4     ADMINISTRATIVE FEES AND OTHER CHARGES                                               22


Section 48.5     REVISION RESPONSIBILITY                                                             22



48.1       PROCEDURES FOR REMOVING, REPORTING, AND INVENTORYING VEHICLES

           This section shall be followed to process abandoned, abandoned scrap, impounded, and towed
           vehicles since most of the procedures outlined are required by law. This section also
           establishes department policy for inventorying personal property left in impounded vehicles.

           Enforcement members shall not operate an abandoned, impounded, or towed vehicle except
           when the vehicle is stopped, parked, or standing in a manner that creates an immediate hazard
           to life and/or safety, and immediate action is required on behalf of the enforcement member to
           mitigate the hazard.

48.1.1.    VEHICLES INVOLVED IN CUSTODIAL ARRESTS

           A.   Release to Passenger

                When the driver of a vehicle is subjected to a custodial arrest and separated from the
                vehicle, a properly licensed passenger may be allowed to take custody of the vehicle (with
                authorization of the driver) as long as the passenger would not violate any law by doing so.
                This section shall not apply when the vehicle is being seized as evidence or for forfeiture.

           B.   Vehicles on Limited Access Highways

                If a vehicle is not turned over to a passenger or immediate removal cannot be arranged,
                the vehicle shall be inventoried and impounded as provided in this Order.

           C.   Vehicles on Non-Limited Access Highways

                (1) When a vehicle is lawfully parked and not turned over to a passenger, the
                    enforcement member shall offer to call a wrecker to remove the vehicle for
                    safekeeping. If the driver declines the offer, he or she will be presumed to have
                    assumed the risk for any claims of loss or damage that may arise and the vehicle may
                    be left at the scene.

                (2) If the vehicle is parked in a way that it may create an immediate public hazard or an
                    obstruction to traffic and immediate removal cannot be arranged, the vehicle shall be
                    inventoried and impounded as provided in this Order.
Case 1:18-cv-00632-RJJ-PJG ECF No. 52 filed 04/01/19 PageID.380 Page 32 of 178
                                                   3                                      Official Order No. 48


          D.   Vehicles seized as evidence or forfeiture shall not be considered impounded vehicles. See
               Official Order No. 62, Section 62.1.4.A.

48.1.2.   INVENTORYING VEHICLES

          A.   Vehicles seized as evidence or towed because they are abandoned, abandoned scrap,
               impounded vehicles, or vehicles seized in a forfeiture action shall be inventoried by one of
               the investigating enforcement members.

               (1) All areas of the vehicle that may contain property, including any containers, shall be
                   checked.

               (2) Only a visual inspection shall be conducted from outside the vehicle if it is locked and
                   access cannot be gained without causing damage, unless a search warrant is
                   obtained.

          B.   An Impounded Vehicle Report, UD-091, shall be completed on each vehicle inventoried by
               a member. All items of an unusual nature located in the vehicle shall be recorded on the
               form, including evidence or contraband.

               It is not necessary to list items normally found in a vehicle.

          C.   Items of unusual value which will be held to protect the owner's interest or evidence seized
               from the vehicle shall be recorded on an electronic record management system property
               report. An electronic record management system property report is not required for the
               vehicle unless it will be stored at a department facility or held as evidence of a crime.

48.1.3.   ABANDONED VEHICLES

          For statutory definitions and procedures pertaining to abandoned vehicles, see MCL 257.252a
          and 257.252b.

48.1.4.   IMPOUNDED VEHICLES

          Vehicles seized as evidence or forfeiture shall not be considered impounded vehicles. See
          Official Order No. 62, Section 62.1.4.A. For purposes of this Order those vehicles defined as
          “Impounded” are described as follows:

          A.   If the vehicle is in such a condition that the continued operation of the vehicle on the
               highway would constitute an immediate hazard to the public.

          B.   If the vehicle is parked or standing on the highway in a manner that may create an
               immediate public hazard or an obstruction of traffic.

          C.   If a vehicle is parked in a posted “tow away” zone.

          D.   If there is reasonable cause to believe that the vehicle or any part of the vehicle is stolen.

          E.   If removal of the vehicle is necessary in the interest of public safety because of fire, flood,
               storm, snow, natural or man-made disaster, or other emergency.

          F.   If the vehicle is hampering the use of private property by the owner or person in charge of
               that property, or is parked in a manner that impedes the movement of another vehicle.
Case 1:18-cv-00632-RJJ-PJG ECF No. 52 filed 04/01/19 PageID.381 Page 33 of 178
                                                   4                                      Official Order No. 48


          G.   If the vehicle is stopped, standing, or parked in a space designated for handicapped
               parking and is not permitted by law to be stopped, standing, or parked in a space
               designated for handicapped parking.

          H.   If the vehicle is located in a clearly identified access aisle or access lane immediately
               adjacent to a space designated as parking for persons with disabilities.

          I.   If the vehicle is interfering with the use of a ramp or curb-cut by persons with disabilities.

48.1.5.   TOWED VEHICLES

          For purposes of this Order a "towed vehicle" is defined as a vehicle removed from private
          property at the direction of a person other than the registered owner or a police agency and
          reported to this department by the custodian of the vehicle.

48.1.6.   REMOVING ABANDONED, IMPOUNDED, OR TOWED VEHICLES

          The process for removal of abandoned, impounded, or towed vehicles depends on where the
          vehicle is located and the particular type of abandoned, impounded, or towed vehicle.
          Enforcement members may immediately remove any of the following vehicles.

          A. Any vehicle that has remained on a state trunk line without a valid registration plate, as
             provided in MCL 257.252a.

               State trunk line highways are described in MCL 247.651 and include the majority of signed
               highway routes including Interstate highways (e.g. “I-75”), U.S. highways (e.g. “US-27”) and
               “M” marked routes in Michigan (e.g. “M-35”).

          B.   Any registered abandoned scrap vehicle, as defined in MCL 257.252b and described in
               MCL 257.252a and MCL 257.252b, from either public or private property.

          C. Any unregistered abandoned scrap vehicle, as defined in MCL 257.252b, and described in
             MCL 257.252a and MCL 257.252b, from either public or private property.

          D. Any impounded vehicle as provided in MCL 257.252d or as described in Section 48.1.4 of
             this Order from either public or private property.

48.1.7.   TOWED VEHICLE - PRIVATE PROPERTY

          A.   If a vehicle has remained on private property without the consent of the property owner, the
               property owner may have the vehicle removed immediately as an abandoned vehicle by
               contacting a local towing agency.

          B.   Prior to removing the vehicle, the towing agency shall notify a police agency having
               jurisdiction over the location where the vehicle has been abandoned that the vehicle is
               being removed.

          C.   Upon receiving notification from the towing agency that a vehicle is being towed from
               private property, the work site shall:

               (1) Check through the Law Enforcement Information Network (LEIN) to determine if the
                   vehicle has been reported stolen. Such checks shall be made on both the registration
                   plate, if any, and the VIN.

               (2) Within 24 hours, the vehicle shall be entered into LEIN as an abandoned vehicle. For
                   vehicles abandoned on private property under MCL 257.252a, any such LEIN entry
Case 1:18-cv-00632-RJJ-PJG ECF No. 52 filed 04/01/19 PageID.382 Page 34 of 178
                                                  5                                     Official Order No. 48


                    must notify the Secretary of State that the abandoned vehicle was taken into custody
                    and shall include the information described in MCL 257.252a(11).

               (3) An incident report is required, but an on-scene investigation is not necessary.
                   However, prior to entering the vehicle into LEIN an enforcement member must ensure
                   that the VIN and/or registration information supplied by the towing agency is correct
                   and applicable to the vehicle removed.

               (4) Once informed of the disposal of the vehicle by the custodian of the vehicle, the LEIN
                   entry shall be canceled and the incident closed as provided in Section 48.1.10.

48.1.8.   IMMEDIATE REMOVAL PROCEDURES

          The following procedures shall be utilized when removal of abandoned or impounded vehicles
          occurs immediately and an enforcement member is present at the scene.

          A.   Initial Action

               (1) An enforcement member shall physically check the vehicle before its removal.

               (2) A check shall be made through LEIN to determine if the vehicle has been reported
                   stolen. Such checks shall be made on both the registration plate, if any, and the VIN.

               (3) If the vehicle is abandoned scrap, the enforcement member shall take two
                   photographs of it.

               (4) The vehicle shall be inventoried as provided in Section 48.1.2 of this Order.

               (5) The vehicle shall be towed for safekeeping.

                    Towing and reporting procedures must comply with Section 48.4 of this Order.

               (6) An electronic incident report (or Traffic Crash Report, UD-010, if towed from the scene
                   of a crash) shall be submitted. A property report is not required.

                    If the vehicle is abandoned scrap, the report shall contain the following information:

                    a.    Year, make, and VIN (if available).

                    b.    Date of abandonment.

                    c.    Location of abandonment.

                    d.    A detailed listing of the damage or missing equipment.

                    e.    Location where the vehicle is being held.

               (7) Any abandoned vehicle shall be entered into LEIN within 24 hours as an abandoned
                   vehicle.

               (8) Except as provided in Section 48.1.8.(9), any impounded vehicle removed from public
                   or private property as provided in MCL 257.252d or as described in Section 48.1.4 of
                   this Order, shall be entered into LEIN as abandoned not less than 7 days after the
                   enforcement member authorized removal and followed the procedures set forth
                   in MCL 257.252a.
Case 1:18-cv-00632-RJJ-PJG ECF No. 52 filed 04/01/19 PageID.383 Page 35 of 178
                                                  6                                     Official Order No. 48


               (9) A vehicle which was impounded for any of the reasons listed in this subsection shall
                   not be entered into LEIN as abandoned as otherwise provided in Section 48.1.8.(8)
                   and must be released by the department prior to the towing agency or custodian
                   releasing it to the vehicle owner. Once released by the department, the towing
                   agency or custodian must wait at least 20 days, but not more than 30 days, to request
                   the department enter the impounded vehicle as abandoned in LEIN and follow the
                   procedures set forth in MCL 257.252a. This subsection applies to vehicles
                   impounded by the department for one or more of the following reasons:

                    a. There was reasonable cause to believe that the vehicle or any part of the vehicle
                       is stolen.

                    b. The vehicle was seized to preserve evidence of a crime, or there was reasonable
                       cause to believe that the vehicle was used in the commission of a crime.

                    c.   The vehicle has been involved in a traffic crash and cannot be safely operated
                         from the scene of the crash.

          B.   Vehicle Status

               For abandoned scrap vehicles skip to Section 48.1.8.B.(3).

               (1) Not less than 30 days after the date the vehicle was entered into LEIN as an
                   abandoned vehicle, the custodian of the vehicle shall be contacted to see if the
                   vehicle has been redeemed by the owner or sold at auction as provided in MCL
                   257.252g. See Section 48.1.10 of this Order.

               (2) If at any time the owner or secured party redeems the vehicle, the incident shall be
                   closed in accordance with the instructions in Section 48.1.10 of this Order.

               (3) If the vehicle is registered abandoned scrap:

                    a.    Within 24 hours enter the vehicle into LEIN as an abandoned vehicle. A purge
                          date of 30 days after taking custody of the vehicle shall be entered on LEIN Scan
                          Line 29.

                    b.    The custodian of the vehicle will dispose of the vehicle according to
                          Section 48.1.10 of this Order.

               (4) If the vehicle is unregistered abandoned scrap:

                    a.    The vehicle shall be entered into LEIN within 24 hours as an abandoned vehicle.

                    b.    Within 24 hours, excluding weekends and legal holidays, after removing the
                          vehicle, the enforcement member or designee shall complete a release form
                          provided by the Department of State, and release the abandoned scrap vehicle
                          to the custodian of the vehicle.

                    c.   The custodian of the vehicle will dispose of the vehicle in accordance
                         with MCL 257.252b.

48.1.9.   REMOVAL OF TAGGED VEHICLES

          A.   Initial Investigation

               (1) An enforcement member shall physically check every vehicle considered abandoned.
Case 1:18-cv-00632-RJJ-PJG ECF No. 52 filed 04/01/19 PageID.384 Page 36 of 178
                                              7                                    Official Order No. 48


            (2) A check shall be made through LEIN to determine if the vehicle has been reported
                stolen. Such checks shall be made on both the registration plate, if any, and the VIN.

            (3) An Abandoned Vehicle Tag, UD-070, shall be affixed to the vehicle when first checked
                by the enforcement member.

       B.   After the required 18 or 48-hour waiting period and before removal of the vehicle:

            (1) Recheck both the registration plate, if any, and the VIN through LEIN to determine if
                the vehicle has been reported stolen.

            (2) Proceed with the appropriate steps outlined in Section 48.1.8 above.

48.1.10. DISPOSITION OF ABANDONED, TOWED, AND IMPOUNDED VEHICLES

       A.   Release to Owner

            (1) The owner may secure release of the vehicle by paying the accrued charges to
                the custodian of the vehicle, along with the abandoned vehicle fee outlined
                in MCL 257.252a.

            (2) Vehicle bonds shall not be accepted by this department. These bonds shall be posted
                with the court.

            (3) When the owner redeems the vehicle or upon disposition of the hearing, the LEIN
                entry shall be canceled and the incident may be closed.

       B.   Release to Secured Party

            (1) If the owner fails to redeem the vehicle or request a hearing and the secured party
                wishes to redeem the vehicle, they may secure release of the vehicle by paying the
                accrued charges to the custodian of the vehicle, along with the abandoned vehicle fee
                outlined in MCL 257.252a.

            (2) When the owner redeems the vehicle, the LEIN entry shall be canceled and the
                incident may be closed.

       C.   Sale at Auction--MCL 257.252g

            (1) If there are no bidders on the vehicle, the Michigan Vehicle Code allows police
                agencies to obtain title to the vehicle. The department however, does not allow the
                purchase of these vehicles except in extraordinary circumstances and with the prior
                approval of the Budget and Financial Services Division.

            (2) Once informed of the disposal of the vehicle by the custodian of the vehicle, the LEIN
                entry shall be canceled and the incident closed.

       D.   Unregistered Abandoned Scrap Vehicles

            (1) Within 24 hours after taking an unregistered abandoned scrap vehicle into custody,
                the custodian of the vehicle may apply for a certificate of scrapping from the
                Department of State as outlined in MCL 257.252b. The enforcement member or
                designee shall complete the release form and release the vehicle to the custodian.

            (2) Once the unregistered abandoned vehicle has been released the LEIN entry can be
                cancelled and the incident report closed.
Case 1:18-cv-00632-RJJ-PJG ECF No. 52 filed 04/01/19 PageID.385 Page 37 of 178
                                                  8                                     Official Order No. 48


48.1.11. INCIDENT REPORTS

          Any time a vehicle is deemed abandoned, impounded, or towed, and entered into LEIN, an
          incident report shall be completed. The incident report shall remain open until the vehicle has
          been disposed of in accordance with MCL 257.252g and the LEIN entry has been cancelled.

48.1.12. ENFORCEMENT ACTION

          The investigating enforcement member may cite the last titled owner for violation of
          the Michigan Vehicle Code or the Natural Resources and Environmental Protection Act. The
          decision as to which Act to cite the last titled owner under shall be based on the condition of the
          vehicle and contents.

48.2      MOTOR VEHICLE INSPECTION

          This section establishes guidelines for inspection of motor vehicles operating on the highways,
          including non-commercial and commercial vehicles, school buses, and department vehicles.
          This section also provides uniformity for inspection of vehicles by department members.

48.2.1.   NON-COMMERCIAL VEHICLE INSPECTION PROCEDURES

          A.   Authority for non-commercial motor vehicle inspections

               Enforcement members are prohibited from establishing temporary check lanes for the
               inspection of non-commercial motor vehicles.

          B.   The primary method to inspect motor vehicles operating on the public highways is road
               patrol inspections.

               (1) When a vehicle is legally stopped for a violation of the Michigan Vehicle Code,
                   enforcement members of the department may conduct a vehicle inspection.

               (2) Road patrol vehicle inspections shall be recorded on the enforcement member’s daily
                   report.

          C.   Every vehicle inspected shall be checked according to the Michigan Vehicle Code.

               At a minimum, a vehicle inspection should include inspection of lights, brakes, tires,
               steering, vision requirements, and exhaust system.

          D.   When a vehicle is inspected and found to have defective equipment, one or more of the
               following actions shall be taken:

               (1) The driver and vehicle may be released with instructions to make the necessary
                   repairs.

               (2) A citation may be issued for the violations.

               (3) If it is determined that the mechanical condition of the vehicle may create an
                   immediate hazard to the public, the vehicle shall not be allowed to continue operating
                   on the highway. If impoundment of the vehicle is necessary, the procedures outlined
                   in Section 48.1.4 of this Order shall be followed.
Case 1:18-cv-00632-RJJ-PJG ECF No. 52 filed 04/01/19 PageID.386 Page 38 of 178
                                                  9                                     Official Order No. 48


48.2.2.   COMMERCIAL VEHICLE INSPECTION PROCEDURES

          A.   Authority for Commercial Vehicle Inspections

               Legal authority for inspection of commercial motor vehicles is found in the Motor Carrier
               Safety Act. This Act authorizes a peace officer or an officer of the Commercial Vehicle
               Enforcement Division (CVED), on reasonable cause to believe that a motor vehicle is being
               operated in violation of the Act or a rule promulgated pursuant to the Act, to stop the motor
               vehicle and inspect it. If a violation is found, the enforcement member may issue a citation
               for that violation.

          B.   Commercial vehicle inspections may be conducted at scale locations, highway locations, or
               alternative inspection sites according to the CVED Command.

               (1) Inspections shall be conducted by enforcement members assigned to scales and
                   patrol units. Other enforcement members, when properly trained, shall also conduct
                   inspections when assigned. Inspections performed on public highways shall be
                   conducted in a manner to ensure safety of the officer and the public.

               (2) Special inspection operations may be established and conducted at alternate
                   inspection sites. These projects shall be conducted according to CVED Command.

          C.   Inspections shall be conducted on commercial vehicles that have been legally stopped with
               probable cause and or violations of rules and regulations.

          D.   Each commercial vehicle inspected shall be checked as closely as possible according to
               the items listed in the Commercial Vehicle Safety Alliance (CVSA) policy manual. /, .
               Instructions for the Driver/Vehicle Examination Report are available from the CVED
               Headquarters. Officers shall complete the Driver/Vehicle Examination Report in
               compliance with the CVSA Policy Manual and CVED policy.

               (1) A printed copy of the Driver/Vehicle Examination Report shall be provided to the driver
                   of the commercial vehicle inspected. The electronic copy of the Driver/Vehicle
                   Examination Report shall be uploaded to the safer mailbox at the completion of the
                   traffic stop.

               (2) Commercial Vehicle Safety Alliance (CVSA) decals shall be issued to inspected
                   vehicles meeting the criteria for decal issuance as established by the CVSA Policy
                   Manual.

                    a.   When a decal is issued, the officer shall attach it to the lower right-hand corner of
                         the passenger side windshield for power units. Decals shall be attached on
                         trailing units on the lower right corner as near the front as possible.

                    b.   Decals are available from the CVED Headquarters.

                    c.   Officers shall not stop a vehicle with a valid CVSA decal unless a critical safety
                         defect as identified in the CVSA Policy Manual is observed or other violations of
                         law not related to equipment have been observed.
Case 1:18-cv-00632-RJJ-PJG ECF No. 52 filed 04/01/19 PageID.387 Page 39 of 178
                                                 10                                     Official Order No. 48


48.2.3.   SCHOOL BUS INSPECTION

          A.   Authority

               Legal authority to conduct inspections of public and non-public school buses is contained
               in MCL 257.715a and MCL 257.1839, respectively.

          B.   Members Assigned

               Vehicle Safety Inspectors are assigned to the CVED under the supervision of the Bus
               Inspection Unit commander.

          C.   CVED shall administer the bus inspection program.

          D.   Refer to Official Order No. 17, Section 17.3, for the department’s policy on enforcement of
               laws pertaining to the operation of school buses.

48.3      STATEWIDE WRECKER POLICY AND PROCEDURES

          This section establishes policy and outlines operational procedures for the use of wrecker
          services. Included are operational guidelines to provide efficient and equitable delivery of
          qualified and courteous wrecker service to protect the safety of people and property.

48.3.1.   GENERAL

          A.   Work sites shall establish a local policy for areas not covered by this Order, or where local
               policy development is required.

               (1) Work site commanders shall work with their local prosecutor(s) to develop a work site
                   policy for vehicles seized and held for evidence.

               (2) Policies shall be approved by the district or division commander and become part of
                   the local work site policy book.

          B.   Work site commanders have the option of establishing a no-preference wrecker list or
               contracting with wrecker services in their area, depending on what best suits their area’s
               operational needs.

          C.   State and county facilities, such as county road commission garages, shall be used for
               storing seized and/or recovered items to the extent possible. Many of these government
               facilities are available for secure storage areas at no cost.

48.3.2.   TYPES OF TOWING SERVICES

          A.   Basic Services

               General towing services utilizing small- and medium-duty wreckers that include the
               following:

               (1) Providing towing and roadside assistance services to automobiles and light-duty
                   trucks.

               (2) Removal of:

                    a.     Abandoned vehicles.
Case 1:18-cv-00632-RJJ-PJG ECF No. 52 filed 04/01/19 PageID.388 Page 40 of 178
                                              11                                      Official Order No. 48


                b.    Vehicles involved in a traffic crash.

                c.    Emergency vehicle removal (upon the direction of an enforcement member).

                d.    Impound and secure storage of removed vehicles.

            (3) Hook-up for tow on or immediately adjacent to normally maintained right-of-way or
                maintained private road, drive or parking lot.

            (4) Straight pull or winching.

            (5) Clean-up at a collision scene requiring one employee to perform manual labor,
                including up to 30 minutes of on-scene standby.

                a.    Per MCL 324.8902, it is the wrecker service’s legal responsibility to clean up the
                      debris at the scene of a traffic crash.

                b.    Clean up shall be done as quickly as possible, and shall involve the removal of
                      all crash-related debris including debris from scene policing (i.e., spent flares).

                c.    Clean up shall not include the removal of hazardous or bio-hazardous materials
                      except for fluids normally used to operate a vehicle.

                d.    If the required clean-up necessitates the use of motorized equipment to pick up
                      debris, the wrecker service shall be entitled to charge a reasonable fee.

       B.   Special Services

            (1) Services using medium or heavy-duty wreckers that include, but are not limited to, the
                following:

                a.    Excess winching.

                b.    Use of tow dollies.

                c.    Recovering, or towing/stabilizing, a vehicle that is located beyond a normal
                      roadside ditch.

                d.    Unusually large clean-ups

                e.    Class B or C vehicle towing.

                f.    Up righting cargo tanks.

                g.    Providing assistance at hazmat incident scenes with specially trained wrecker
                      operators.

                 h.   Any removal or assistance duties the contract wrecker service cannot provide
                      with its small and medium duty wreckers.

            (2) Subcontracting for Special Services

                 a.   Wrecker services shall be responsible for subcontracting with other wrecker
                      services to provide any special services within the contract area that they cannot.
Case 1:18-cv-00632-RJJ-PJG ECF No. 52 filed 04/01/19 PageID.389 Page 41 of 178
                                                  12                                      Official Order No. 48


                    b.   The wrecker service shall ensure that companies they sub-contract with meet the
                         specifications listed in their contract and agree to abide by the requirements
                         listed in Section 48.4.5 of this Order.

                    c.   The wrecker service shall provide the work site commander with the names of
                         the companies with which they have subcontracted.

                    d.   It is the responsibility of the wrecker service to inform the caller at the time of the
                         request for service which subcontractor company will be responding to the
                         scene.

                    e.   The wrecker service shall respond to the scene with their subcontractor and
                         ensure that the vehicles are towed to the wrecker service’s storage lot.

               (3) Special agreements, policies, and contracts may be developed by a work site to
                   accommodate unique circumstances (e.g., special equipment needs, lack of sufficient
                   wrecker services in remote areas, central and regional dispatching), and shall be
                   approved by the district/division commander.

48.3.3.   REQUESTS FOR WRECKER SERVICE

          A.   Members of the department shall not recommend one wrecker service over another to the
               public.

          B.   Enforcement members calling for a no-preference wrecker shall not request a wrecker
               service which is not contracted or on the no-preference wrecker call list, nor direct that a
               particular wrecker service be called out of order. The only exception is if the particular
               service required is only available through the towing service requested.

          C.   Motorist-Preferred Wrecker Service

               (1) Regardless of whether a no-preference wrecker list or contract wrecker service is
                   used, motorists in need of wrecker service shall be asked if they have a preferred
                   service. Their request shall be honored so long as the wrecker service is readily
                   available and public safety is not an immediate concern.

               (2) Motorists shall also be asked if their insurance company or vehicle’s manufacturer
                   offers roadside assistance. If so, they shall be given an opportunity to call their
                   service provider for a wrecker as long as public safety is not an immediate concern.

48.3.4.   WORK SITE WRECKER SERVICE GEOGRAPHICAL AREAS

          A.   The work site commander may establish wrecker service geographical areas within their
               area of a number, size, shape, and location deemed necessary.

          B.   Wrecker services meeting the requirements outlined in this Order shall be used by the
               work site within the wrecker service’s requested geographical area.

48.3.5.   CONTRACT OR NO-PREFERENCE LIST REQUIREMENTS

          Wrecker services interested in working with the Michigan State Police shall agree to abide by
          the following requirements for the duration of their association with the department. Failure to
          comply with all of these requirements may be cause for termination of the contract or removal
          from the no-preference wrecker call list as provided in this Order.
Case 1:18-cv-00632-RJJ-PJG ECF No. 52 filed 04/01/19 PageID.390 Page 42 of 178
                                               13                                      Official Order No. 48


       A.   The wrecker service shall neither conceal nor misrepresent any material facts when
            applying for or performing services under this agreement.

       B.   The wrecker service shall be legally established as a towing business with a minimum of
            five years of towing and recovery operations experience (e.g., registered with the County
            Clerk as an assumed name business, or registered with the State of Michigan as a
            corporation) with operations within the post area.

            (1) Post office box numbers shall not be accepted.

            (2) All necessary equipment and storage facilities shall be located in the area to be
                served. Exceptions may be made for specialized equipment needs, as dictated by
                unique or emergency conditions.

            (3) The wrecker service shall be registered with the Michigan Secretary of State website,
                Michigan’s Auto Lost and Found.

            (4) The wrecker service shall be registered with the National Motor Vehicle Title
                Information System (NMVTIS).

       C.   The wrecker service shall comply with this Order, all rules and regulations prescribed by
            the MPSC (as applicable), local ordinances, zoning requirements, and state laws
            pertaining to this type of business.

       D.   Drivers and representatives of the wrecker service shall be professional and courteous in
            their dealings with the public.

       E.   The wrecker service shall maintain an effective means of communication with their trucks
            and drivers at all times.

       F.   Insurance

            (1) The wrecker service shall maintain insurance coverage with a limit of $1,000,000 for
                liability and $100,000 in cargo on its fleet and drivers.

                Wrecker service insurance coverage shall include workers’ compensation.

            (2) The work site commander shall require that wrecker services provide a copy of their
                valid insurance policy, as well as copies of each renewal as long as their contract is in
                effect or they are listed on the no-preference wrecker list.

                 All wrecker services shall have the Michigan State Police listed as additional insured,
                 to insure notification of canceled coverage.

            (3) If the wrecker service does not maintain insurance coverage or cannot provide proof
                of insurance coverage, they shall immediately have their contract canceled or be
                removed from all no-preference wrecker call lists until the work site commander is
                satisfied that the wrecker service is in compliance with insurance requirements.

       G.   Indemnification

            The department shall not be held responsible for liabilities incurred while the wrecker
            service is providing service at a scene to which they were dispatched by the department.
            The wrecker service agrees that it is not acting as, nor will it represent itself as, an agent of
            the department while performing services.
Case 1:18-cv-00632-RJJ-PJG ECF No. 52 filed 04/01/19 PageID.391 Page 43 of 178
                                              14                                       Official Order No. 48


       H.   Storage Facilities

            (1) The wrecker service shall own or have an exclusive, signed lease to a secure vehicle
                storage area of suitable size, properly zoned and adequately fenced, within the work
                site’s assigned area. If the storage area is leased, the lease shall be valid through the
                term of the contract or no-preference list.

                 a.   Documentation of zoning compliance and ownership or exclusive lease of the
                      storage facility are required and shall be submitted with the wrecker service’s
                      application.

                 b.   If the storage area location is different from the wrecker service’s business
                      location, it shall identify the physical location of the storage facility on the
                      application.

            (2) The storage area shall only be accessible by the wrecker service.

            (3) The storage area shall be capable of simultaneously holding a minimum of 20
                passenger vehicles and at least four maximum-size tractor-trailer combinations if they
                are able to perform heavy-duty tows.

            (4) If the wrecker service is unable to store a vehicle because there is insufficient storage
                area, they shall immediately notify the work site’s on-duty supervisor. The wrecker
                service shall be financially responsible for any additional towing or storage charges
                associated with this situation.

            (5) Seized and Evidence Vehicles

                 a.   The wrecker service shall provide a separate area within their storage area for
                      vehicles that have been identified as stolen or involved in criminal investigations,
                      forfeitures, or other police-related matters.

                 b.   After having stored the vehicle for 20 days, the wrecker service agrees to contact
                      the work site commander to initiate the abandoned and unclaimed vehicle
                      procedures specified in Section 48.4.5.K of this Order.

                      Under no circumstances shall the work site or department be charged for the
                      storage of seized vehicles and vehicles held as evidence.

            (6) The wrecker service shall be solely responsible for any damage or theft of vehicles
                and/or personal property while such vehicle and/or personal property stored on the
                wrecker service premises.

            (7) When requested by a police agency, the wrecker service shall provide written
                notification identifying where a towed vehicle is physically being held.

       I.   Equipment

            (1) The wrecker service agrees to properly maintain its trucks and clearly mark them as
                required by state law. The trucks shall not bear markings which would suggest or
                indicate that they are police vehicles.

            (2) The wrecker service shall ensure that its drivers and equipment used for department
                requests are qualified under the provisions of the Motor Carrier Safety Act, 1963 PA
                181, and the Michigan Vehicle Code, 1949 PA 300, as amended.
Case 1:18-cv-00632-RJJ-PJG ECF No. 52 filed 04/01/19 PageID.392 Page 44 of 178
                                                 15                                           Official Order No. 48


                a.   The wrecker service shall maintain a minimum of two Class A-B-C trucks and two
                     drivers on call to respond to requests for services under this contract 24 hours
                     per day, 365 days per year.

                b.   The wrecker service shall provide the work site commander with the following
                     information for each of their trucks:

                     i.     Vehicle class

                     ii.    Make Year, Model and GVWR (rating of chassis)

                     iii.   Number, capacity and type (e.g., fixed or moveable, manual or hydraulic) of
                            booms

                     iv.    Number and size of winches

                     v.     Size and quantity of cable for each winch

                     vi.    Lift type(s) (e.g., sling, wheel lift, chassis lift, roll back)

                     vii. Rear wheel/axle configuration (i.e., duels, tandem duels)

                     viii. Any additional equipment

                     ix.    Copy of each vehicle’s registration

                     x.     If leased, a copy of each vehicle’s lease agreement

                     xi.    A copy of the last annual (periodic) certification inspection completed (shall
                            be within the three months prior to the date of their application)

                c.   The wrecker service shall maintain all equipment in safe, legal operating
                     condition at all times and shall equip all vehicles with rotating amber lights visible
                     from 360 degrees.

                d.   If the wrecker service fails to maintain its equipment in good repair, the work site
                     commander may immediately cancel the contract or remove the service from the
                     no-preference wrecker call list at any time during this contract.

       J.   Response to Calls for Service

            (1) Requests for service received from enforcement members shall receive first response
                priority.

            (2) The wrecker service shall be available by telephone 24 hours a day, 365 days per
                year, with at least one wrecker immediately available, unless another schedule is
                deemed appropriate by the work site commander.

            (3) Answering Telephone Calls

                a.   The wrecker service shall answer telephone calls for service within ten rings.

                b.   If the wrecker service fails to answer its telephone after ten rings, or if it indicates
                     that it cannot immediately handle a call, the work site commander shall notify the
                     wrecker service in writing of noncompliance with their agreement.
Case 1:18-cv-00632-RJJ-PJG ECF No. 52 filed 04/01/19 PageID.393 Page 45 of 178
                                             16                                    Official Order No. 48


                c.    Upon the occurrence of three such written notices within a 12-month period, the
                      work site commander shall have the right to immediately cancel the contract or
                      remove the service from the no-preference list.

            (4) Response time to calls from the department shall be reasonable, as determined by
                the work site commander.

            (5) The wrecker service shall abide by all laws when responding to a scene and/or towing
                vehicles for the department, including equipment and traffic laws.

            (6) The wrecker service shall not send a truck to a police incident outside the agreed
                upon geographical area unless requested by an enforcement member.

       K.   Abandoned and Unclaimed Vehicles

            (1) The wrecker service shall comply with all applicable provisions of MCL 257.252a-g as
                they apply to abandoned vehicles.

            (2) The wrecker service shall not remove an abandoned vehicle from private property in
                accordance with MCL 257.252a without first notifying their affiliated work site.

            (3) The wrecker service agrees to serve as the custodian of the vehicle to ensure
                disposal of unclaimed vehicles as outlined in MCL 257.252g.

            (4) Unclaimed vehicles shall be disposed of at public auction held by the work site
                commander or their designee, per the instructions in this Order.

       L.   Charges

            (1) The wrecker service shall be paid by the registered owner of the serviced vehicle.

            (2) Basic and Special Service Charges

                Reasonable rates based on local industry standards shall be used for all services
                provided. The wrecker service shall provide a written copy of its rates detailing
                charges for all basic and special services to the work site commander no later than
                           st
                January 31 of each year.

            (3) Storage Charges

                a.    The wrecker service may charge reasonable fees in addition to the basic and/or
                      special charges for services performed in addition to the basic service. These
                      charges may vary based on the size of the vehicle stored.

                b.    Vehicles Excluded from Storage Charges

                      In the event a vehicle is towed and/or stored but a court later determines that it
                      was improperly moved, the department shall not be charged a fee by the wrecker
                      service unless payment is required by court order under MCL 254.252f.

            (4) Mileage Charges

                a.    A local industry standard amount may be charged per mile for mileage driven in
                      excess of five miles from the point of hook-up to the storage facility or other
                      designated destination. All mileage charges shall be calculated based on one
                      way mileage.
Case 1:18-cv-00632-RJJ-PJG ECF No. 52 filed 04/01/19 PageID.394 Page 46 of 178
                                                 17                                    Official Order No. 48


                    b.   The wrecker service shall provide a written copy of its mileage rates to the work
                                                                   st
                         site commander no later than January 31 of each year.

               (5) Charges for Canceled Calls

                    If a call requesting wrecker service is canceled prior to the service being provided
                    (e.g., hooking up the vehicle), neither the work site nor the vehicle’s owner/operator
                    shall be obligated to compensate the towing company.

          M.   Towing Documentation

               (1) Before towing any impounded vehicle from a scene as requested by an enforcement
                   member, the wrecker service shall:

                    a.   Obtain the vehicle’s identification number from the vehicle, or from the
                         enforcement member at the scene.

                    b.   Take an inventory listing the vehicle’s contents.

                         i.    Jointly sign this inventory with the enforcement member.

                         ii.   The wrecker service may also verify and sign an inventory taken by the
                               enforcement member instead of completing their own.

               (2) The wrecker service shall not remove a wrecked vehicle from the scene of an
                   accident without authorization by a law enforcement agency.

          N.   Vehicle Redemption

               (1) The wrecker service shall allow for the redemption of vehicles from their storage area
                   at least eight hours per day, five days per week, and shall make their facility
                   reasonably available after normal business hours upon receiving a telephone call from
                   a post department member.

               (2) The wrecker service shall not permit a vehicle owner to redeem an impounded vehicle
                   or remove any of its contents without permission from the work site commander or
                   their designee. Failure to comply with this section is grounds for termination of the
                   contract or removal from the no-preference wrecker list.

          O.   The wrecker service agrees that intentional violations of Chapter II of the Michigan Vehicle
               Code for financial gain will result in their immediate termination of the contract or removal
               from the no-preference wrecker list and criminal prosecution where applicable.

          P.   Upon approval of their district or division commander, a work site commander may
               establish additional requirements if unique circumstances exist in their area.

48.3.6.   NO-PREFERENCE WRECKER CALL LIST

          A.   Work site commanders may establish a no-preference wrecker call list for each assigned
               geographical area where there is more than one qualified wrecker service.

               (1) If a no-preference wrecker call list is created, only wrecker services which have
                   requested placement on the list and have met the requirements of this Order shall be
                   included.
Case 1:18-cv-00632-RJJ-PJG ECF No. 52 filed 04/01/19 PageID.395 Page 47 of 178
                                                18                                     Official Order No. 48


               (2) If a wrecker service has been contacted and cannot respond, it shall be placed at the
                   end of the no-preference wrecker call list, and the next wrecker service on the list in
                   the corresponding geographical area shall be contacted.

          B.   Application for Placement on No-Preference Wrecker Call List

               (1) Work sites shall provide a copy of the Requirements for Placement on No-Preference
                   Wrecker Call List, UD-041, to the representative of a wrecker service requesting to be
                   placed on the work site’s no-preference wrecker call list. This document defines the
                   department’s standards and service expectations.

               (2) The wrecker service representative shall sign and date the form indicating he or she
                   has read and understands the requirements, that the wrecker service is willing to
                   adhere to the requirements, and shall provide all required information specified in the
                   UD-041.

                   It is the wrecker service’s responsibility to ensure that the work site commander is
                                                                                               st
                   provided with updated information required by the UD-041 by January 31 of each
                   year.

               (3) The original signed UD-041 and all other required documents shall be maintained at
                   the work site for the year the wrecker service is removed from the no-preference
                   wrecker call list plus two years.

          C.   Working Outside of the No-Preference Wrecker List

               Enforcement members may work outside the no-preference wrecker list and contact the
               nearest available wrecker service if any of the following situations occur:

               (1) The wrecker service notifies the work site that it cannot immediately handle a call for
                   service.

               (2) The wrecker service does not respond to the call within 20 minutes after being notified
                   by the work site.

               (3) On occasions when an injured person is pinned in a wreck or when there is a danger
                   of fire or explosion and expedient wrecker service is required.
               (4) Traffic conditions are such that immediate removal of a vehicle is necessary to
                   resume the flow of traffic.

               (5) Once on the scene, the wrecker service is unable to handle the tow and cannot
                   respond with the necessary equipment in a timely manner.

               (6) If the next wrecker service on the list is based a considerable distance from the scene
                   to make it impractical to wait for its arrival.

48.3.7.   CONTRACTING FOR WRECKER SERVICES

          A.   In areas where circumstances make the use of the no-preference list impossible or
               impractical (e.g., there are a limited number of potentially qualified wrecker services, or
               central dispatch is unwilling to use the compiled list), work site commanders may contract
               with one or more wrecker service.

          B.   In contracting with a wrecker service, the work site commander reserves the right to reject
               any and all bids, to waive or not waive informalities or irregularities in bids or bidding
               procedures, and to accept or further negotiate cost, terms, or conditions of any bid
Case 1:18-cv-00632-RJJ-PJG ECF No. 52 filed 04/01/19 PageID.396 Page 48 of 178
                                              19                                     Official Order No. 48


            determined by the Michigan State Police or its designee to be in the best interest of the
            department even though not the lowest bid.

       C.   If a contract is awarded, the selected wrecker service shall be required to adhere to the
            requirements listed in this Order, which shall become a part of a formal agreement
            between them and the Michigan State Police.

            (1) The contract shall represent the entire agreement between the parties and
                supersedes all prior representations, negotiations or agreements, whether oral or
                written. Any modifications of this contract shall be mutually agreed upon with written
                amendments signed by all parties.

            (2) In the event that it becomes necessary to revise any part of the agreement, an
                addenda shall be provided. Deadlines for submission of agreement may be adjusted
                to allow for revisions.

            (3) This contract shall commence upon its execution by all parties and shall stand valid
                and binding for a period of four years.

       D.   Proposals shall be signed by an official authorized to bind the wrecker service to the
            contract provisions for a period of at least 90 days. Failure of the successful bidder to
            accept the obligation of the contract may result in the cancellation of any award.

       E.   Working Outside the Contract

            Enforcement members may work outside the contract and contact the nearest available
            wrecker service if any of the following situations occur:

            (1) The wrecker service notifies the work site that it cannot immediately handle a call for
                service.

            (2) The wrecker service does not respond to the call within 20 minutes after being notified
                by the work site.

            (3) On occasions when an injured person is pinned in a wreck or when there is a danger
                of fire or explosion and expedient wrecker service is required.

            (4) Traffic conditions are such that immediate removal of a vehicle is necessary to
                resume the flow of traffic.

            (5) Once on the scene, the wrecker service is unable to handle the tow and cannot
                respond with the necessary equipment in a timely manner.

       F.   Termination of Contract

            (1) The contract may be terminated by any party to it without cause upon 30 days’ notice
                to the other party. If the contract/agreement is terminated or the department cancels
                this contract for failure of the wrecker service to comply with the terms of this contract,
                it shall do so in writing, specifying the violated sections.

            (2) Either party may complete revocation of the contract at any time. Just cause and prior
                notification will be afforded all parties concerned before revocation.
Case 1:18-cv-00632-RJJ-PJG ECF No. 52 filed 04/01/19 PageID.397 Page 49 of 178
                                                 20                                      Official Order No. 48


48.3.8.   METRO SOUTH POST PROVISIONS

          A.   The Detroit City Code - Traffic and Motor Vehicles, Section 55-15-8, defines the Standards
               for Authorized Towers, Payments. It requires that a “police authorized tower’s business is
               based within the City of Detroit as determined by payment of city income and property
               taxes.”

               (1) The Metro South Post shall use a tow list approved by the Detroit City Code.

               (2) The Metro South Post shall not establish a rotational call list due to the unique
                   circumstances within the post area.

          B.   Wrecker services listed on the Metro South Post tow list shall abide by the requirements
               listed in this Order. Wrecker services are required to meet the criteria established by the
               Metro South Post for the selection of wrecker services.

          C.   The commander of the Metro South Post may establish wrecker service geographical
               areas within the post area, if necessary.

          D.   The Metro South Post shall follow the procedure outlined in Section 48.4.13 of this Order
               whenever a complaint is received concerning a wrecker service or if a wrecker service files
               a complaint.

          E.   Special agreements or contracts developed to meet the needs of the Metro South Post
               shall comply with this Order and be approved by the district commander, bureau
               commander, and the Budget and Financial Services Division.

48.3.9.   SPECIAL INVESTIGATION DIVISION PROVISIONS

          A.   Section commanders may deviate from the requirements outlined in this Order during the
               course of sensitive and/or covert investigations when confidentiality shall be preserved.

          B.   Wrecker services used by multijurisdictional task forces shall abide by the requirements
               listed in this Order unless otherwise directed by a multijurisdictional task force board of
               directors.

          C.   Multijurisdictional task forces shall follow the procedures outlined in Section 48.4.13 of this
               Order whenever complaints are received concerning a wrecker service, or if the wrecker
               service has concerns or complaints.

          D.   Special agreements or contracts developed to meet the needs of multijurisdictional task
               forces shall be approved by the appropriate division and bureau commanders and
               multijurisdictional task force board of directors.

48.3.10. WRECKER SERVICES PAID WITH DEPARTMENT FUNDS

          A.   Work sites which use department funds to pay for wrecker services may be required to
               establish a contract for services if the total amount paid to a single vendor exceeds $100
               per incident or $400 per year. When it is anticipated that expenditures will exceed these
               amounts, Purchasing shall be contacted.

          B.   If the costs associated with the towing, storage, and disposal of vehicles are paid with
               multijurisdictional team funds, or other funds which have not been appropriated, it is not
               necessary to follow these requirements.
Case 1:18-cv-00632-RJJ-PJG ECF No. 52 filed 04/01/19 PageID.398 Page 50 of 178
                                              21                                      Official Order No. 48


48.3.11. DISPATCH CENTERS

       A.   Central Dispatch Centers

            (1) Central dispatch centers administered by the department shall establish a local policy
                to address the wrecker needs of the service area.

            (2) Contractual or other agreements between government entities and a wrecker service
                shall be honored, and the appropriate service shall be dispatched.

       B.   Regional Dispatch Centers

            (1) Work sites participating in regional dispatch centers shall forward a copy of their work
                site wrecker service policy and contract or no-preference wrecker call list to the
                regional dispatch center. The center shall use the work site’s contracted wrecker
                service or no-preference wrecker call list when dispatching for the work site.

                 The work site shall continue to abide by the contract or use a no-preference wrecker
                 call list and towed vehicle log whenever it is dispatching its own patrols.

            (2) Complaints received by a regional dispatch center concerning a wrecker service, or a
                complaint from a wrecker service, shall be forwarded to the respective work site’s
                commander for follow up. See Section 48.4.13 of this Order.

       C.   It is not necessary for a work site which participates in a central or regional dispatch center
            to contract with a wrecker service, maintain a no-preference wrecker call list, or towed
            vehicle log, provided that all wrecker service is dispatched by the central or regional
            dispatch center.

48.3.12. COMPLAINT PROCEDURES

       A.   Complaint Against a Wrecker Service

            (1) Problems with or complaints about a wrecker service shall be documented by the work
                site commander. The documentation shall be retained for the duration of the wrecker
                service’s contract with the department, or their time on the wrecker list, plus two years.

            (2) Members shall report to their immediate supervisors the name of any wrecker service
                or their employee that renders poor service, or that is incapable of providing quality
                service because of inadequate equipment or personnel.

            (3) Members who become aware that a wrecker service has intentionally violated Chapter
                II of the Michigan Vehicle Code shall inform their work site commander of the reported
                violations.

                 a.   A work site commander who learns of intentional violations of Chapter II of the
                      Michigan Vehicle Code shall ensure a thorough investigation into the incident
                      and seek criminal prosecution if warranted.

                 b.   A wrecker service who is found to have intentionally violated Chapter II for
                      financial gain shall immediately have their contract canceled or be removed from
                      the no-preference wrecker call list.

            (4) Each wrecker service shall be held to identical standards of conduct or performance.
Case 1:18-cv-00632-RJJ-PJG ECF No. 52 filed 04/01/19 PageID.399 Page 51 of 178
                                             22                                      Official Order No. 48


            (5) When a complaint is received concerning the performance or rate change of a
                wrecker service or the service is not adhering to the requirements established by this
                Order, the complaint shall be immediately investigated.

                a.   Unless extenuating circumstances exist, a wrecker service shall not have their
                     contract cancelled or be removed from the no-preference wrecker call list without
                     an investigation by the work site commander or their designee.

                b.   If it is found that the wrecker service failed to comply with the requirements of this
                     Order, a written notice shall be sent describing the complaint and the action
                     needed to maintain a position on the no-preference wrecker call list.

                c.   Wrecker services shall be notified in writing of any non-compliance with accepted
                     standards of conduct in a timely manner, and advised that they have the right to
                     an appeal in writing to the work site commander before administrative or
                     disciplinary action can be taken. The written notice shall indicate that additional
                     complaints could result in removal from the list.

            (6) If an additional complaint is received concerning a wrecker service within a year,
                another investigation shall be conducted by the work site commander or their
                designee.

                a.   A copy of the report shall be sent to the Hazardous Materials and Investigation
                     Unit commander, CVED, for further review and investigation.

                b.   The CVED shall notify the work site of the results of any investigation.

       B.   Complaints from a Wrecker Service

            Complaints or concerns from a wrecker service shall be investigated by the work site
            commander or their designee. If their complaint cannot be handled at the local work site,
            the information shall be forwarded to the Hazardous Materials and Investigation Unit
            commander, CVED Headquarters. The CVED shall make contact with the MPSC when
            necessary.

48.4   ADMINISTRATIVE FEES AND OTHER CHARGES

       A Michigan State Police post, multijurisdictional task force (MJTF), or other work site shall not
       profit from the towing of any vehicle. This policy precludes the receiving of any type of
       administrative fee or other cost outside of a dollar for dollar cost reimbursement for expenses
       paid in advance by the Post, MJTF, or other work site in conjunction with the towing of a seized
       vehicle. This section does not preclude proceeds which may be received as the result of a
       court ordered or administrative adjudication of the forfeiture process instituted by the post,
       MJTF, or other work site against a seized/towed vehicle.

48.5   REVISION RESPONSIBILITY

       Responsibility for continued review and revision of this Order lies with the Field Services
       Bureau, Specialized Services Bureau (Intelligence Operations and Commercial Vehicle
       Enforcement divisions) and State Services Bureau (Training Division/Traffic Services), in
       cooperation with the Office of the Director.


                                                  DIRECTOR
Case 1:18-cv-00632-RJJ-PJG ECF No. 52 filed 04/01/19 PageID.400 Page 52 of 178




                 Exhibit 2
Case 1:18-cv-00632-RJJ-PJG ECF No. 52 filed 04/01/19 PageID.401 Page 53 of 178




         lJD-$1,(94,()7)                     .
         MI.CHl~AN DEfW~TMEJTT-OF. STA~·eoucE: .

                                                                                           '
                                             : REQUlREMENTS·F-<;>RW~~CKER SERVl$E$ TO C_
                                                                                       ONTf.}A.Cl'
                                         .          OR BE PLACED ON·NO-PREFERENCE
                                                                      .           WR:ECKER.
                                                                                        .   CALIL.
                                                                                                : LIST
                                                                                                     . ..
   .                                                                                           .                                                              ~

       . Wr~er services intere~~ in_v.-orl{i~g vliih. ~-~~hig.in State Police shall_            to abiqe ·. ~ the. foUowing          ~tee
         requirements for fhe-d1,1rati0.n-ofthen' association with tt,e:depadment ·Failure to comply;wttfl all Qf these
         requir-eme[lls may be cause .for termi!lation _of the contr?ct or removal from fl)e.no-preTer~nGe wrecker ~11 listas
         provided in 'Official Order No; t24.                                   .                      .
         1,      The wrE!~C-servjce. _s:tiall r:ietther con~al. ~r mlsreprese.n( c:!,ny.~~eri~t facl.s_''N~e~·apply)ng for orperf~rming
                 service~ un_def..tffrs·agreement ··         .                         ·                                                                     !                        ·
        2.       The Wrecker-~eivi~ shall be legally establrshed·as a towing business (i.:e:, regist~(&i wfth the-Gounty Clerk,as
                 an ~umed)iame bosin'e$s, o,r.refi{ster~ With ih~. S.tate:of Mich~an as.a-cofjloi'atipn) with operations within
                 the post area.. ·                                                        ·           '

                 A.        Post offi~ ~ox numbers shall not·be aC9epted._.
                                        .      . .. ·, . . . . .. . . . .                                             . .      ..                             ~-                       .

                 8.   All necessary:~llipf!1e;nt_,and'~~gE{fac]Jiti¢s:.s_t1?11 be' fot:;ated. in tne area to,qe s$rved; Exceplioos may                                                                ·-   -~- ...
                      be m.ade for spe.ci~).!z.ed.~qi.iipm~t'. ii~,~; ?.~ gi~ed_1:>y.:uniq1,1~ _or:~rn-~rgenc/~nartjons-.
                                  . . . ., .        ·· . . •.   .   .  .       ..       . . .                 ·-:
        3.      The wrai;:ker ~~iy(cirsh~li ·¢o.mply·~t/ii~_or!;i~r.. ?Wrµies·.El~a ~iiiaiions.-p.r e~~M by.,t~e MPSC (as
                ·applicable},.
                           . -·fo¢.;l-ordfrfances,
                                . .     .     .  .
                                                   zoning.'requirements;.
                                                         ·. ~-.   .    .
                                                                          arid state°:l?ws-perfufrun.9
                                                                                    .
                                                                                                       ~o .this,fype·of.
                                                                                                            . .: . .     btisf(Jess
                                                                                                                                .
                                                                                                                                    .

       · 4.      Drlvbl~rs ~uid:r~p_resern.atJves:~f<{IJ~ :~~ci,.<ef.S'er,yi~ ~hall-·be prci{~ss~nai and COLme~as. in ,t!leir ?ealings wttjl the.
                pu     IC;


        s:      The wred<erserviofshalfmaintaiifail effective me2ns ofcommunicalion·With their irucxs and:dri17e,-s at ~II
                time~,     ·                                                 ·                    ·     ··          ·

        6,      Insurance
                                                                                                        ., .
                A          The wretker.seivica.=sbalfmaintafn adequate Insurance covera~=on· its. flee( afd d.n~.
                B.         The.worksite commander sball:r~uire ihat wre¢<er services.P.rqv1de ~ COP.Y df their ~ll<! ·iosu_           ra~c;e pol.icy;
                           a$ ~I! a~ copies- of ea~-.reoev-kl .;:is long as th~lr contract is i~ effect or th_~Y. re.1rst.ori ltie-·no-preference
                           wrecker list. .. ··                                                                                                        .· ,
                                                                                                                                                             f
                           ...:· .                .. :.' : ,· .              ·.       ..             . ..                                 .           ·_.. J.      .      .                . .
                C.     · If tf:ie·wr~t;ker-,se!'Vice..cannot provj~ proof·ofillSUfcm~ cov,?~ge. th!3Y shaU_.fm~ediaj.~lyhave thelr
                       cqrytiact_tjll'i~tecf-6{be ~qv:ed from ·a1i'n°'preferen·ce wrecker tail lists untif!tf1e.wprt< site ·ool'JIJJiand~ is ·
                              ¢Q°)fiat th~w.ec1<er·se~.is in ·compljaf1(;e·with ins.ti ranee·tequi($ineo~.
                      ,s~ti$fi_
                                .          :.. .                                                                        :
                                                                                                                        ;
        7-.     lndemnificatibh · · : : ,: ··
                                                       ·: . .-: -. ..·: ·.···..~.. ~-.( ~_: t· : . .·· -· . . . . . . :.i . .
                  . . -: · .. --~----~:·.· >· _.. :·_ ._                                                                      .
                TM'clepartrii'e'nt:Sti~ti°nQf})\fheid:~#bnslble·fut Ji~biiities·incurtea'wtii~1he i-r&...k~r s~ce is providing
                seivice·atci ~/le;to},9i,i;:~ :fh~y;~r~Il.tspa~i't):)y-~:q~paftfni{Af::nie wfeci<erke'ryi(?e .agre;es that it'is not
                a~ng'as; i:i(iryfiU it i:epr.~serit~~f~~'.ar:!:~e/Jt'."Qtth~-~a:~wpl_lf~m,:>imlng!.~rvices::            :
                St~r.i~         Fatjl~::··::tl,:\;;.·_:·:.:_.:i:/:·:-.·-~-/.:.:;c::'.;::::;_:i - -: . '.:)··. ):-_.·:_\·\ :_- _·_: :_., ,_:·~r-·                                                 ..
                T~~ -~~er                ~~'~'K~il,9.wri.
                                            ot'h!l~~:~x~,~~,.;-sjg_~ !i !e.a ~·:tQ-:a;"~Uie,v.e_
                                                                                               hic~.stbr~e.area.of suitable .
                s12e,_-.prop~_~y-~e~•"!-DW~!:l$l(!;n~ly-~;i'@l1n:~~,w~rl,;;~e.'.~.<!~~~¢9_.are?. )fthe storage.are~ ls J~ased,
                th~ !¢~e.:S.l:i~W~~lio.ilir'6iigh1f:,iftem:i;ofthifGOiimict,6rrio:,piefer.eoclf fist.;          ·. ! .             ·
                                                                                        .. : . . . ··: ·_ :' ._. f . ·: ' . . ..
                      . ·. :./;_:•\_. .. · ::,:. ~---.· .:·-~-?·:··.. ..· -~-: . :: .· : ·:·                                                     .
                A:         Oo~'.en~tiort.'1:if.z-01)iJ1g ·compliajk;e and·owrietship':<5f exclusive -lease, of thec~torage facility-are fequirad
                           aaj--shali_oe.'S.u pmi~•,v,,1th.the\vre'ck~r,~i:vjce's appHca~oli.                     .·i ·
                           ..:·- . .::·:_;.... :·-._:- .           ,. .           .- . .     .. .             . -.           ..           . ..               l .- -           ... .              .
                           Jf.the stor~@e.area lo~tjon is dlff.erf¼!lt:frqtn 1he·wrecker.se.rvice~s. businessJocation, if shall id~ritify the ·
                       ·phys~-- -~_OIJQfthe storage rapi/ty pn.ihe:appl_icati:On~
                           ;.,.-: -.·-..:;·-·: =:: . :··:. __ :.. .·      .· ...: • . ·..·    ·... :
                                                                                                                                    ·..
                                                                                                            •, ··-: ·... · ·. · .-:.: ..... .
                                                                                                                                              .       .
                                                                                                                                                      -~ .
                                                                                                                                                             ! ·.. .. .
                                                                                                                                                              ~
                                                                                                                                                                                      .. . .
                c, -~:storage-area sh~IH;mly·be..a~·1b1e:by .it\e.·~erservice. :                                                              :· ._          +
                                                          .                                  ,.. .                                  ,. _. . ·.·            ::j--
                                                                                                                                                             ·t·
                                                                                                                                                          ._={:
                                   . .
                                     ~       ,:
                                                                                                                                                             ·,\
                                                                                                                                                           ·r i               Resp.1st.Req_0201
                                                                                                                                                             r.
Case 1:18-cv-00632-RJJ-PJG ECF No. 52 filed 04/01/19 PageID.402 Page 54 of 178
                                                                                                                                                                                                                        :          '       .: .
                                                                                          ...-:-.•_ ...;<=:;.
                                                                                                ~·· .·                                                                :: -. :" ?                                  ·..       :~:.. :
                                                                .. . .  ·
                                                                                                                                                                                                   •          I                •               - : . - .•
                                                                                                                                                                                                                                                                  fj
                                                        ~         . .        ,   .                                                                                                                :_\. ·....::_•.-). ·:.-· .·:. f.
                                                                             . . ·.:                                                                                                                               ..   ·. . · .                       .        · :·
                   . :._::-.:._ ·:, -.:.
                                             ::..'·...;:-,..·.··. -....
                                                            :

                                                                                      ,    :· :: . •.:.-
                                                                                                                                  . .-· ·.:.             . ..
                                                                                                                                                                           .'                     . :-~ .J. ·:.':~
                                                                                                                                                                                                       • ·;
                                                                                                                                                                                                            ·. :_;.. ....· ·,i-. .
                  . ••                 . • •: ~---.                                       •..._.".:·, .,;_.•i _;_                -:~,. ~... -                                   •·•                                                                             .}_ •
             . · -~ .~.:~~.~.:_: ~~~·~\"!·/<i:· !.,- ·J ...• .:·::...: ·--:: ::·· -..·: .-::- .... : . .. : . ·.. . .. . , :·} , ·.. .
         o_. ·Tof$f,or;ig~-ara.a §half;~~·q3pa.ble-:ofsim'uttaM01Js1Y,h:olding'_a .min!Tiitim of 20"P.3ssenger veliictes ~no at
             . _1~~~t fQl!(Tli"?lXlr.tjlifl'\-size'.i)"?cfQ_r7li:a]letr: ~!Jiti~~~n:~:·ifth~y ~r~_a\:,I~ to.petform;he13vy.:quty. tows. ·· -


               li~~~:,i~_.;;;:ij~~ .". ~~~-j~f.~~~~t~:;~:':~.fif=-~:~r.f.r:b:~~::i:ii~;~~!ible
               for a"¥_-apo'lfl.o.nattQw.in?J?orst~~,i:m~Jassocfated·WittHhis•:sltiiationi .
         F.                                                                             rag&.are~ f~.;;ehlcies V,c(t have been
               The.wrecl{etser:i,iii::e:'!ihaU.-prdvjde;-~:sep~tihii~-:_witnuflfielr:sto_
               ide~-as: ~oten\Qr invQl~:Jr:rcrimi~tihYestig~ti9\iS,fort~ifures, or ofrier ~rice-related :matters.
                                                                                                                                                               ~.•                                 .                                                              J
         G.    AftEir:fla\iing,~tqr~q tti~ :yeoic.te tor :20 '.days/tlie-wiec1"er s_ervice agrees fo cori~cffM wm :site ·
               comm~der.~o. l11m~~:/lP<lf1:C91'le4::~nd ut;iel~•i'r\eq -vefilc~-pr~~re$ ~pecifiedjin Se~!)O 11 below.
                                         '                                                                                                                                                                                                                        i
               Under n~ ~f9tirn_s~nces :,SJ\a~ th.~weir\< si¼                                                                                  or department be charged·fodhe~torage of seizedvehicles
               a"rid veh1i::les.
                        • ••
                                - held as-evidence.
                                                :
                                                                                                                                                                                                                                                                  :l                                  ·
                                                                                                                                                                                                                                                                -! .
         H.    The-wr~ service !>6all be.solely responsible .for any ·damage-Or theft of vehtc!es andior personal
               prope"ity while ·sutlj. veflicle and/or personal property stored on the wrecl<er sef:vice premises.
                   ,   O   ..\   • • • - • - •• • • -   -   • •   • • • ••       -•   • "--• •"    • •••••"'•       •   ••   • -• • • • • • • • • . . • • • • • • •   •   •"    ~•- • • •   • •   •••     .,      • ••• • ~            •   •     •••              •    • •   •   •        •   •




         l.    1/Vhe~.r~uest~d by a police ag~ricy,.11'\e 'Wrecker                                                                                                        seritica st$!! pro~~~ Written ·hotliication i~entifying where
               a towed vehict~is.physicall5'ti¢iog liel'd. · · .                                                                                                                   ·                    . .                                          . ..·_/                         ··           ·       .

    9.   Equipment                                                                                                                                                                                                                                          .     ?




                                                                                                                                                                                                                                                                                                              ..   \:. :'
Case 1:18-cv-00632-RJJ-PJG ECF No. 52 filed 04/01/19 PageID.403 Page 55 of 178
                                 ..:.:.·:~~·:. . ~... .: ·.. ,.. .· . . . ·~·-- ··::· ,···.
                                                                        ..._.   • •• • { •. :        •~• • :    • : l.~ •'" •:,•                                                        •.
                                                  :. · . :.·~-? :-: :-<:\_. ~ .. . .

    I.                                                                                                                                                                                                                                                                                . ·\

                                                                      ::·...' ·....,~    .           .
                                                                                                                                                                                                                                                          · l ..                  . ·. ·
            B.       :rtie .:w.f;e~e,r S!:ii:Y.iC? ~n.at_l"!:>.~.av,!ifabl~ by ~l1?pho~~-.z4:.ho!JfS:a·day,.~-6!?.day~per'ye<1r,~th a~Jeast·one
                    ·:wi:ecl<et irfi!Tledim~y.~~ailabl_e:, uril~ a119th(l::schedula.is,~eenie<1 approprial~·oy the wor1rs~e-.. ·. ·
                    ·t?.~m~M:~-: _-··i';_:.··::·::-?,(_,._.·                                                                       · '. (':. .-:::;;·_ .-/.:/- • ·. ··                                                                 ·. ···                  1; __. .-           ·· ..-· ·                     ·

            ~-      /
                        1
                         J'l$~i:lg·T.~~phq_rjfCaTls                                                                                                                                                                                                            i
                                          .                                                                                                                 .                                                                                                  I

                    -(1) ·T~:~ecker se.lVice shall answer telephone calls foiservicirWittiin. tO-ri~gs,:
                                 .                                                                            ·i
                                                                                                                       tp·
                    ""{2) ·. tftfle wrecker sel'.Vice fails answer its lelepf.iorie after 10--iings, or.if it iiidiC?~. :that:ifcann6t
                             imme~iataly-h,andJe a call,'the:work_slte commander shall notif/the.wrecj<~rservice-ir:, y.njting '~ f-
                             noncoi'l')pliance with·their ag_reemer:it,                                         l                ··
                    "(3}           Upon th~-P'?C!J~enc.e-ot."tpt~ ~oe;l\)\'Ji~~:n•t~C?S with     -i?~nth P!:i~;_!he )Vp!k                                                                               If' ~                                                                          ~¥ . _
                                   commander shall .have·tlie:nght to 1mmE§d1ately-:cancel. the ·contract or rerrrov.e the service from tl:ie
                                   nci::-Pr~fet?n~ list-                                                                                                                                                                                                       !
            D.       RespoilsE1:ti/.iie:-to .~Is ttoinJhe.~ep.\'/irrient shall be-reasonable; as deterinin~d o.y the work .site
                               · COl'J1manq_er, .                                                                                                                                                                 ·.                                           ;                             ·
                                                                                                       t
            E.      ·Tu1;rwr~~~rn~f\?it:1:rs'J·1all.a1:)ldeby·a!haws Wf\¢rftespono!ngto a··sceoe arid/ci'rti,~r:g yeh_icl~Jqr the
                        -·· . . .de· aitment°lricllldin ·::e ui·.. eilt aoo-ti:affic·Jaws.'.'. · ·: . : ;- · . .                                                                                                                                              '; .                . .
                        - -. · :_ P<.<:·,-~:,,·:.-:.:-~:·:_l::-r '. ·::"-:Y/~:::_. --_,:::_ _._ .. :• __ -.. -. -_.                                                                                                                                           .; .                                       .
            F.      ·nie·Yff~e'~J~~L~fJabJth~~nfi~:~.cf a.:~        ;,~;ti:>6E~}ricid¢rt1·0~)s_i~ tt,e .agr,~eil upon geographical area
                                ·uni=~reqo=.•t:Y.: y-a!l·~--~F"C?ment-mer,nber. ·.. .-. ·' : ·_: __- ._
      11: Aba~~~n~'.~~:~~-~rii~~::-~'i§f.s..:'<·_.· -~'.:_.-: :~>>\t::'.·\·:_~i.._:)_' ·;: _·:·-<;                                                                                                                                     __ . ; . _:                                               .
            A:      To.~ ¥e;clsey--s~r.,iice_:s~:?lr°"C9!JlP.fy:y.,i!ti
                    ·aoandonedvehicles. ·.. _ ·
                                                                        a!i=~p~i(cah!ei,provi~jon~ .qtM¢.L:2si.2sia:9 as;they.app")y to
                                                         ·. -. · ' :.. · ·-:- '·                 · ·· . ·        \         ·
                               ~
                                   • ••
                                              ~--- ~                                                               •       •
                                                                                                                                              .
                                                                                                                                              •             •• •                                                       •
                                                                                                                                                                                                                                                               :I
            B.      ··The .wrecket :-Service.:snail :not: retricive an ·abaricfoned vehicle from private ·pro~;ty in accpr:dance with-MCL
                    257.:152a ytjtpb¢ fi'rs:t"ii-dfifyih_g :ttielr:~ffiliatedwork site..
                                               ...
                            ._- ..--:· .· · :- .- . . .·                        .               ..         . '                                                                      .
                                                                                                                                                                                                        . . _.                 . ... . : .
                                                                                                                                                                                                                                                              ~
                                                                                                                                                                                                                                                               l - ... . .. . . --
          .·C.      The ~reck¢r -~~ivi6e_.a gr~s.to serve:as the·. custodian 'Of itje vetiicle i'o ensur~~disposal oi·unclaimed
                    )(ehicles:-as-outfrned in MCL '257.2520.                            .         . .     !         .
                     .. . ·: -- .: .         .   ..        .    .           .         .                . I             .
            D. .u.nciaini~~ ·J~~id~s· shall be di;pose~for a~-_j)\ll:ili~ auction held -by~~ Wo_r:k sitl.cornrnanper or-·their
                das_i gn~; per-t¥ instructions-!n CXficlat-(i>rq~r t,lo: 49; En.closwe:{H}, · · ·L-· ·              ··
      12.. Charges                         __ . _ ·.· ·--.:· \ \ :· i-"::_:;_:. __- ~--·.:.>:::..-·:·_:::· .' ·\.·                                                                                   ·;· ·.._/.:/. •. ,:·>· '.·_·-!):. ·.. ·· ·· ·
                                                                  •                                                                                                                          .                                                                 I
           A.       The wrecker servi_ce_sh.all be pald--bfthe:registered owoer·of=tl:ie seryiced ve.tiii:le,

            B.-     ._B~~~-ai~;~~~;.;:~~-~:A~~~:)··-?: >.)>-~-.-·•:\·<:"> _ /.:_·:· ,' :_·-.-_·_f. : _ ·_: . ·. ·,..:·._·:_                                                                                                                                                                                      .
                  . 8~na~l~;"tates b'.¥.~d;_cif'!.~<?~!-!~_dp~cy,~:(i._qda~s:       be {fS:ed ~)" all se·r yi~:~rpvid~. ,Jhe wrecker                                                ~~_an

                    ;1r~:1:r;::?1,-:~: ~;1~~sr <· ·: :Fi•·-.·:
                    f ~-c~-lyall: pro."ykle:fj,~Jt -~pj:of:ifsf~tes:def11-ili!i9 .¢iiargesJor ~l;'l>asj~'.i!fic:I s@.ia)'set\lii'.:e!> to ·the_

           c.                                                                                                                                                                                                                                                                                                        ·. ):/_~=/
                                                                                                                                                                                                                                                                                                                            ·-· ·. : ··
                    <1}. -'~ ~-~-iu:~1~;~'.1Y:~~@.'_           ;~,~~~i~ ~-~--~~~-!il<>r:i:t~:~e.:_6a$iJ_~.ncil_~r ~ ~-~·ctiar~es.for
                     · ..- servtces-:perfom.ied-m-.additi6n:to·the:basrc~~; · ~ .c_harges:may..vary;bas~ on tile SJZe of
                                                                                                                                                                                                                                                                                                                       .:



                    '·· · -tti_~;v~ili.~~-~t~}~t-: /~.                                                     t:/i.:.\-:{/}{ ://-:='"\> ·\.)i·.<_:(-_C:,'                                                                                                _.:·:··r-:- ·:,·: ::. ·. --~ --                .       .
                    (2)         \iehicfes'~clucled.'Wm.S'to ~ dhat~W:\··;-" . _.·. ·:,;_ ·:._. :·_ ·: ·- ·                                                                                                                                                     I-             .
                                    • ••       •·    •     "\•'.: · :~ • • ;            ·             •• ," •       . :•       •   ~   ' ."         •    • • ••· •   •:        ;•    ••. •           : 'j •   .,., r       •     ,     ••           • •        '-•      • •                • ,

                                 Jn fhe-~ye~:-a: vef,io!g;}~~tciWed aodloi ~toi.ed-b\lt'a'coti~ :la.f!ir.dei:erm~n~;lhaf ir~s improperly.
                                ·mbyti(l.-·the:ae·p~i-µhen_t-:sh"a11·ncit be:cticlr:ged}ffee by llie·wreeke(s~rvicfii'-Unless pa·yment is required
                                '.by-~UrtQr_der·.µnder::MoL 254,252f. · ·.. ,: ·.                                                                                                                .                . . .. ..                                    '
                        .· =:~·-.'_,.:.~:";-°;• ·:~~·".;-:. ::.,::.-·. :.._..'·:: .. •' ._:. ·. .... :                                                                                                                                              .. ··i
           D. Mile~g~:C~arges:' . -': ···.- ·:·-:_._ . . ·                                                                                        ··' · · ·                                                                                                     J"
                        ·. . .:. ... · ' : -:···· :. . ··.· ·..                                                                                         . . ·, ::~··· •,                                                                                       J::
                                                                                                                                                   ; .. .., •. ·.., .- .                                                                                      ·.j
                                                                                                                                       ,:,• • : • • ' , :       I • :,: ~• •   •• • •                                                                           !-
                                                                                                                                                                                                                                                               { .
                                               .         ......                                                                                                                                                                                       .· {.
                                                                                                                                                                                                                                                               '.
                                                                                                                                                                                                                                                     • • • , I ••



                                                                                                                                                                                                                                                    ...· )· ..·Al,111iORIJ'Y: .                      · 1935 PA 59
                                                                                                                                                                                                                  ... . ·. . :                                 \. COM.PUANCE:                            Yolunta
                                                                                                                                                                                                              .                                                I
                                                    . . : :• .. = .· .--:: · . --~ · . . ·: _·,_. ._·.·~•-:'':·····. . ·.'·'··.:~.- :.,-_._._.. ..
                                                                      . ..                                     ·.· .   .
                                                                                                                                                                                                                  · .- = ~- .- · • ·   •    ·   •         :   ·1 ·._·.- ·, ·      Resl?..1 st:Req_0203
                                                                                                                                                                                                                                                               f • .•
Case 1:18-cv-00632-RJJ-PJG ECF No. 52 filed 04/01/19 PageID.404 Page 56 of 178
              :: ·.~ . :· . ~-

                            ' i.>{i/:/\:·.)-;':\''...·. .                         • •   • ••••          •                    •
                                                                                                                                                     .··                                                      \.      f




                                                                                                                                                                                                                  r..
                   :• _-     •       : . : . •;   .: •   : ••   ! ••   •••    •     • ••         • I•       ••       •   •   • •. :    •    :   •,           •                                                •   •;      •




                                 ... ·_;. . ._=_-_· .__ .-.:-:. . ·.._---: · . :·:·:-"':: _.-·=•_;.--__     >__:_/ __ .:·."_.:_=:_-:._:~:n
                                                                                                                             ,_=_       __;· ·.:. . . -.. .                               .. __,-.                -
                                                                ..     ... ..           . . :· ·•.: ; .                                                                          ..,,   ··-:: ;.. -.-·        . ;
                                             . _: ·_. : :•: .                              . . . . .. . ' ; ·..._,. .. ' ':· . . : . ,...-·                                                                       'i .
                                           . . '. :· : . : _.: ·,.: .·. :··. ) >>·· .·.                                                                                          . '·. ·... .· 1:'                             ..:..                        .
                  . (1)     Al~I-fodustiy.~fa-ridarcl·~mo~~i::~y ti~'.di,~rg·ed-per mile-.f~rmifeage:J~~en in excess of five miles
                  :·. ·. ·'.frprn _the·.pi:lfn.lo(h·ook--up to:tt'te sto~ge facility or.othed:iesignat~d destination:-'An mii~ge ci·i'an:ies·
                  .:.·:_-/-::s:~at~!t~f~fa~e:<1_:.~-~i-~:f~ ~et~-~-i~~~t<i.-:.·::..'..· _·-._> ·-. _.- .,_·_ -1 :. ·.:_ ··.                                                                                                       _·_.;___.... . -.. , ~ ..
                   {~)'. -~W!'.~~~-G1·i_::
                                       ~.:l?'oiilJ•'P.,00.~)o~Awmteb ·ctipy,;_ofjts. mHeag~_
                                                                                           rate&.to tbe·wcrli: site c:omnianper·no
                              'Ialer11iao:Jantfa
                                . ' . ..._,,•.: .·:.....JJ.•r;3~•
                                                             .• .ll,dttiac1;;;';!"ear;'
                                                                                 _, ..•. .
                                                                                  <        •••_.•• • ••••
                                                                                                                                                                       :-                 ·                       !I
                                      :                                                                                                                                                                           ·1
            E,     dha!9~·for-Ca~l~i_rp'~1J~=                                                                                                                                                                     ,i
                                      .                                                                                                                                                                           i
                   If ?;~!I. ~l!~ng•W)'e~f.;~r.v.i~:!$:--car~~r:l;;p.~¢~-.to:-the.$.e.~    ~e,jng:_pf:o~de~.(i.$.•.hooking up' the .
                   vetiicle); n~er th~_Wofk-s1teJJor-tl:le veoi¢1e's -owner/9.P.9rator sh,all.be·obhgaled to-compensate the-towing
                   company... ·· · ·.. .. · · · ... , · · · · ' ·· ' ..    · .. · ·· ·        · · · J        ·       •·    ·     ·
                             .         .                                                                                                                                                                          I
     1;3. ·Towing Doo.tmei"ltatioh                                                                                                                                                                                l
                                                                                                                                                                                                                  I

           A.      Before towing any'impoti,:icje~ vehi~e from -a. ~ne as requested:t:>Y.an e~fo~~nt_membe~,-the wrecker
                   seiVlce shall: ·    · ·                        ·        ·      .. ·       · 1

                   (1) -Obtain tf.e.vehicle's identification number. from the vehicle; or from the bfficar at-lhe'scene:
                   -·: ... - . - ·••···· ...... ·--····· ..-··-· ; .. -- ......... ····---··· .... .. .. .. .. ... . . •, ;.
                                                                                                                       : .
                                                                                                                             ... .


                                                                                                                                                                                                                  I
                           .·a>-··Jorniiy•sign'.tfiis inv~furyWith:the enforcement member-.                                                                                                                       )·
                              -~:: .'Th~:~~-~k.~r:_~e:~~ ;.wa~e>.-~ e~-~~o.~;~~-an
                                     --instead°of.completingtheirowii..-•· .... ·.· : :~ .- : ·-.i· ·. · ·; .
                                                                                                                                                                            i~v.i~t~~ t~keii b} tfi$·el)fotce~ent.niember
                                                                                                                                                                                                          · ·.
                                 . .        ... . . .... ,· . ...· .. . ::: .. :: : ·. ·. ·.. . :: . .- ·_ . . ·l .                                                                                                                    .
           B.      The wreckerser:vice shaU not rernove:.a:wiacked vehicle from the sci:ene·of an'acddent without
                   authorizatiO'rl l>•ra tay/~iiforcemenragerrey; . ..-. ' ' ·. . . . . . . . ' -j.' . '
                                                                                                                 .                                                                                                I
    14. :Vehic!eR89i1mptlon ·· , .-· : ::. ·                                                     · ·                     -.··· · ---· .·                                                                         .1 .
                 · .,.· _-:,,:·.:,:-;'.:· ..··._·,.,.:· .,:.:Y,:..;.: : .. :.- .                                                    ·-:·c._.>:_-._.,_-'... :_.:                         . . ·.·_.· . ·_i ... . _ .. ' ·:·.,_ . . .
           A.     Jhe..wre~ er serMce:slialfallowfodfle @deh:iptii:ln;of vel)idesifrom '.thelr-storage:are.rat-le.ast-eigljt hours
                 .pe(day;.:~8a'y.~eir'.\¼ie~:af!cl;s'h~11jtt~~~:th_~li-/,i¢il/fy·r~asoiiatily:avaiiabu/jafter'i1pmi·a1bu~lness-~ours
                   URQO ~ _
                          cefyiflif.~•.tel~P.J:l.9.0:e""~ ll:fr¢ql~'.V.e'1i~e,:qWl)er, .. , ._'                                                                                         ..,·: .          .·       ·f      ·.      .. : ·             ·
           B.. ;,     ~r~i~~-                 ;;~l·~;~;di~~-~'~i~i~{~'.~J\~~~-i,11a·1~n~t pe~~-a ~ hifle ·owner to ·redeem a~
                ii'np<:i.l!~ :qet)icle;of ,:erQ9ve·;any;9fit:f~nte$..-v mh~t ~l~)ocf fr(!m.' IJ:te ~(15: sife .~ m.mander pr their
                                                                                                                                                                                                                                                                .
                                                                                                                                                                                                                                                                     . ~ ~--.- :
                                                                                                                                                                                                                                                                    : ..,::- :
                                                                                                                                                                                                                                                                      •.::· ..
               de.stgnee_ F-alture.to:i:oriiJi_fyWiffi·thif secti6n' ls:9,:eu~ds forierinlnation oftnejcontract or removal from the
           · . ·r:i~t_ef~r~nce._wr;~~!i!rl!~..-.-•;_;.'. . =.- .:·_._:..:;;:-:-:~.--;:-: ··=· .-:·· :.· · .. , · -I . · :.        ·

    ·1S.   The-~.  -s.~~~id~~:i;~:l~fi~~~naj :~~~~~:-~f:i~~~~; ·of~
               result ii'! tt;iefr._il)')ffi¥t?Ie:-t~.fl'il1,n ~011-.6fthe·'cQ11tra!=l_or -removal
           gain -wii(
                                                                                                                                                                            JI                -M•i~1oarvk,ehicle.~e
                                                                                                                                                                                          froi:n.the.n~rerer,,ce wr.ecker·list al)d
                                                                                                                                                                                                                                           ~~ fi-n~nclal:
                                                          9
           crimin~I prosecutioi:l \Yhere a'pplicable. · · --                                                                 · ·.                    ·            ·.                                 · i'. ·   . · ··· ·          .
                             :: . : ..·.. . .   . .. ..::                                                                    :.:       ..                .       :·                                 . ~.
                   . : .·;;::=:;:-:i :._-~.-:- ·}:·:· ...· ··:· ·.. . .                                              .. .              . . ... . . ..                                                     . .· :t
            . ·.~:"'•·::t:·~;· _:_~-~--.-: .';.;.: ·.:. ·: .:- . __.-:· ·.-·(~.~··:·: . . .. .
                       • . , • •.

                                                                                                                                                                                 . . : .. ·: 'f .·. .-. :·· ·,. /,.~. .:·
                                                                                                                                                                                                                  I




    I ur:iderstand ·a rid$~ ad~~io ~ -above;requir~~ei:l~--- Failor~fo 'comply ~th a·lf.of\hese..requf~er:its or
                                                  'to
    misreprese_rll~<rer_fyilsified info.nnatiQn:~~ oo:c;:iµ!ie:f•i" te~lnati9n _of my ~~ct with !the. Departmef!t o( State.
    Policeorremovartrom:~departrnent'.s·no-P.refetence.wreckercalllist · .              .- · !.- · · · .. ·
           . . :·                : ..-~ :. :. ·. : ~ . :                                . .:...-· -:·:. :. . . . . . .                                                                  :. .                      i                    .


    City




                                                                                                                                                                                                                                       . :•.




                                                                                                                                                                                                                                                 . 1935 PA 59
                                                                                                                                                                                                                                                  ·Volurita
                                                   . ?.::_.~·.·, ·                 . . :. ... '-': . .... ·.·:'!·                                    ;,4          •
                                                                                   .. ....•                                                                                 . .,·, ·
Case 1:18-cv-00632-RJJ-PJG ECF No. 52 filed 04/01/19 PageID.405 Page 57 of 178




                 Exhibit 3
Case 1:18-cv-00632-RJJ-PJG ECF No. 52 filed 04/01/19 PageID.406 Page 58 of 178
   JEFFREY J. WHITE, FIRST LIEUTENANT
   02/05/2019                                                                                                    Page 1

     ·1        · · · · · · IN THE UNITED STATES DISTRICT COURT
     ·2        · · · · · · FOR THE WESTERN DISTRICT OF MICHIGAN
     ·3
     ·4        JOHN HEYKOOP D/B/A EAGLE TOWING,
     ·5        · · · · · · · · Plaintiff,
     ·6        · · · · · ·vs.· · · · · · · · · Case No. 1:18-cv-00632
     ·7        · · · · · · · · · · · · · · · · Hon. Robert J. Jonker
     ·8        · · · · · · · · · · · · · · · · Mag. Phillip J. Green
     ·9        FIRST LIEUTENANT JEFFREY WHITE;
     10        FIRST LIEUTENANT CHRIS MCINTIRE,
     11        · · · · · · · · Defendants.
     12        ____________________________
     13
     14
     15        · · ·The Deposition of FIRST LIEUTENANT JEFFREY J. WHITE,
     16        · · ·Taken at 4151 Okemos Road,
     17        · · ·Okemos, Michigan,
     18        · · ·Commencing at 10:33 a.m.,
     19        · · ·Tuesday, February 5, 2019,
     20        · · ·Before Kathryn M. Standal, CSR-2966.
     21
     22
     23
     24
     25


   MIdeps@uslegalsupport.com                      U. S. LEGAL SUPPORT                                 Phone:· 888.644.8080
   Ann Arbor | Detroit | Flint | Jackson   Bingham Farms/Southfield | Grand Rapids   Lansing | Mt. Clemens | Saginaw | Troy
Case 1:18-cv-00632-RJJ-PJG ECF No. 52 filed 04/01/19 PageID.407 Page 59 of 178
   JEFFREY J. WHITE, FIRST LIEUTENANT
   02/05/2019                                                                                                    Page 8

     ·1        · · ·and-a-half later I was back to Reed City.· I think
     ·2        · · ·20013 I promoted to lieutenant at the Hart post, I may
     ·3        · · ·have that year wrong, and then a year and-a-half later
     ·4        · · ·or so promoted to first lieutenant post commander at
     ·5        · · ·the Hart post.
     ·6        Q.· ·Okay.· So the same time you got the promotion to first
     ·7        · · ·lieutenant is when you became commander at the Hart
     ·8        · · ·post?
     ·9        A.· ·Correct.
     10        Q.· ·And what year was that again?
     11        A.· ·I think that was 2015.· Might have been '16.· I don't
     12        · · ·remember exactly.
     13        Q.· ·Okay.· Now, in your experience, at least not as an
     14        · · ·undercover drug enforcement, I don't think you'd have
     15        · · ·too much experience or reason to deal with towing
     16        · · ·companies and abandoned vehicles in that capacity; is
     17        · · ·that right?
     18        A.· ·A little bit, you know.· We moved cars around and
     19        · · ·things, but not to the extent a uniformed officer
     20        · · ·does.
     21        Q.· ·Right.· Right.· I imagine that the -- your work down
     22        · · ·in south -- is it South Metro?
     23        A.· ·Metro South.
     24        Q.· ·Metro South --
     25        A.· ·Yes, sir.


   MIdeps@uslegalsupport.com                      U. S. LEGAL SUPPORT                                 Phone:· 888.644.8080
   Ann Arbor | Detroit | Flint | Jackson   Bingham Farms/Southfield | Grand Rapids   Lansing | Mt. Clemens | Saginaw | TroyYVer1f
Case 1:18-cv-00632-RJJ-PJG ECF No. 52 filed 04/01/19 PageID.408 Page 60 of 178
   JEFFREY J. WHITE, FIRST LIEUTENANT
   02/05/2019                                                                                                   Page 14

     ·1        · · ·know that Lieutenant McIntire had his deposition taken
     ·2        · · ·yesterday, right?
     ·3        A.· ·Yes, sir.
     ·4        Q.· ·Okay.· And you know who he is?
     ·5        A.· ·I do, yeah.
     ·6        Q.· ·Did you have an opportunity to speak with him after
     ·7        · · ·his deposition yesterday?
     ·8        A.· ·I did, yeah.
     ·9        Q.· ·When did you speak with him?
     10        A.· ·5:00, 4:30.
     11        Q.· ·Okay.· And just one time?
     12        A.· ·No, twice.
     13        Q.· ·Twice?
     14        A.· ·Twice.
     15        Q.· ·All right.
     16        A.· ·No, no, no, it was earlier than that.· Probably
     17        · · ·3:00 --
     18        Q.· ·Okay.
     19        A.· ·-- because 4:00 I talked with you, a little after 4:00
     20        · · ·when you called, yeah.
     21        Q.· ·Okay.· So you talked to McIntire about 3:00 and then
     22        · · ·you talked to McIntire again later?
     23        A.· ·Yeah, he called me back.
     24        Q.· ·He called you back later in the afternoon?
     25        A.· ·Yeah.


   MIdeps@uslegalsupport.com                      U. S. LEGAL SUPPORT                                 Phone:· 888.644.8080
   Ann Arbor | Detroit | Flint | Jackson   Bingham Farms/Southfield | Grand Rapids   Lansing | Mt. Clemens | Saginaw | TroyYVer1f
Case 1:18-cv-00632-RJJ-PJG ECF No. 52 filed 04/01/19 PageID.409 Page 61 of 178
   JEFFREY J. WHITE, FIRST LIEUTENANT
   02/05/2019                                                                                                    Page 15

     ·1        Q.· ·Okay.· Now, I don't want you to tell me about things
     ·2        · · ·that you told your attorney because that would be
     ·3        · · ·privileged and you're entitled to not tell me, okay?
     ·4        A.· ·Yes, sir.
     ·5        Q.· ·But I would like to know what you and Lieutenant
     ·6        · · ·McIntire talked about?
     ·7        A.· ·He told me to pack a lunch is what he said.· He said
     ·8        · · ·pack a lunch.· I said well, you're calling me now.· He
     ·9        · · ·must have called me whatever time he got out.
     10        Q.· ·Pretty much it was about 2:30 when we finished.
     11        A.· ·Okay.· So that was about the time he called me.                                          I
     12        · · ·said well, you ate lunch, right?· He said no, went
     13        · · ·straight through.· So I think he said it was a little
     14        · · ·over three hours, and he said went through all the
     15        · · ·exhibits and I told him what I know, and then he had
     16        · · ·called, you know, so I'd say we were on the phone
     17        · · ·maybe five minutes.· He called back to tell me that he
     18        · · ·had talked with -- well, I guess --
     19        Q.· ·It's okay that he talked to --
     20        A.· ·That he talked to Patrick and --
     21        Q.· ·But what did he tell you as far as --
     22        · · · · · · · · MR. MYERS:· Sorry, I'll let you finish.
     23        BY MR. BRENNAN:
     24        Q.· ·I'm not looking for privileged stuff.· I don't want
     25        · · ·you to repeat what he told Patrick, because even


   MIdeps@uslegalsupport.com                      U. S. LEGAL SUPPORT                                 Phone:· 888.644.8080
   Ann Arbor | Detroit | Flint | Jackson   Bingham Farms/Southfield | Grand Rapids   Lansing | Mt. Clemens | Saginaw | TroyYVer1f
Case 1:18-cv-00632-RJJ-PJG ECF No. 52 filed 04/01/19 PageID.410 Page 62 of 178
   JEFFREY J. WHITE, FIRST LIEUTENANT
   02/05/2019                                                                                                   Page 17

     ·1        · · ·trick you or anything.
     ·2        A.· ·Right.
     ·3        Q.· ·So I'd rather have you tell me how you really came to
     ·4        · · ·these answers or not, so that's fine.
     ·5        A.· ·I didn't believe that there were any that I could
     ·6        · · ·recall, but I have relied upon the 911 director.· So I
     ·7        · · ·called Ray Hasil and I said, Ray, this is one of the
     ·8        · · ·questions on my interrogatory and what's been added,
     ·9        · · ·so he told me.
     10        Q.· ·Okay.
     11        A.· ·So I reported what I was told just because I didn't
     12        · · ·know, you know.
     13        Q.· ·Well, that kind of leads me to a question.· In your
     14        · · ·post you -- whatever the no-preference list is that's
     15        · · ·being sort of held by -- when I talk about
     16        · · ·Oceana-Mason 911 I'm just going to refer to it as
     17        · · ·911 --
     18        A.· ·Yes, sir.
     19        Q.· ·-- so you and I are on the same page.
     20        · · · · · · · · So that list is held by 911?
     21        A.· ·Yes, sir.
     22        Q.· ·Okay.· You don't have in your office an independent
     23        · · ·list that you can refer to say here's who's on the
     24        · · ·State Police's no-pref list for this post?
     25        A.· ·Yeah, I don't.


   MIdeps@uslegalsupport.com                      U. S. LEGAL SUPPORT                                 Phone:· 888.644.8080
   Ann Arbor | Detroit | Flint | Jackson   Bingham Farms/Southfield | Grand Rapids   Lansing | Mt. Clemens | Saginaw | TroyYVer1f
Case 1:18-cv-00632-RJJ-PJG ECF No. 52 filed 04/01/19 PageID.411 Page 63 of 178
   JEFFREY J. WHITE, FIRST LIEUTENANT
   02/05/2019                                                                                                   Page 18

     ·1        Q.· ·Okay.· Do you know whether you're supposed to keep
     ·2        · · ·that in-house?
     ·3        A.· ·I don't.
     ·4        Q.· ·Okay.· Fair enough.· And number 2 on page 2 there you
     ·5        · · ·stated that to your knowledge no towing company
     ·6        · · ·besides -- I'm going to refer to Eagle Towing instead
     ·7        · · ·of Plaintiff.
     ·8        A.· ·Okay.
     ·9        Q.· ·Besides Eagle Towing has been removed from the Hart
     10        · · ·post no-preference list in the past ten years.· And as
     11        · · ·a follow-up, is it fair then to say that you haven't
     12        · · ·been involved in any investigation of towing
     13        · · ·complaints for other companies that led to their being
     14        · · ·removed from the list?
     15        A.· ·Correct.
     16        Q.· ·Okay.· Now, we're going to talk about official
     17        · · ·number -- Official Order No. 48 later, but just
     18        · · ·confirming that as far as you're concerned you
     19        · · ·followed Official Order 48 when it comes to the towing
     20        · · ·list?
     21        A.· ·You know, that's -- I regret that language too because
     22        · · ·everywhere I've worked it's different the way towing
     23        · · ·companies -- Official Order 48 is a guideline for
     24        · · ·towing and it's basically I think predicated on the
     25        · · ·Metro Detroit area.· As you move into rural Michigan


   MIdeps@uslegalsupport.com                      U. S. LEGAL SUPPORT                                 Phone:· 888.644.8080
   Ann Arbor | Detroit | Flint | Jackson   Bingham Farms/Southfield | Grand Rapids   Lansing | Mt. Clemens | Saginaw | TroyYVer1f
Case 1:18-cv-00632-RJJ-PJG ECF No. 52 filed 04/01/19 PageID.412 Page 64 of 178
   JEFFREY J. WHITE, FIRST LIEUTENANT
   02/05/2019                                                                                                   Page 21

     ·1        Q.· ·That makes sense to me.
     ·2        A.· ·It does.· It does.
     ·3        Q.· ·Okay.
     ·4        A.· ·In practice --
     ·5        Q.· ·In practice --
     ·6        A.· ·-- little different.
     ·7        Q.· ·Some people may not obey the orders the way they're
     ·8        · · ·supposed to?
     ·9        A.· ·And sometimes they're just not possible to.
     10        Q.· ·Okay.
     11        A.· ·Especially with the outdated -- at different times the
     12        · · ·orders are outdated and they're constantly being
     13        · · ·rewritten, thankfully.· I think Official Order 48 was
     14        · · ·just recently rewritten within the last year.
     15        Q.· ·Okay.· So -- but in any event, Official Order 48 like
     16        · · ·any other official order you guys are expected to
     17        · · ·comply with it, and if you don't there better be a
     18        · · ·reason why you're not doing it?
     19        A.· ·Yes, sir.
     20        Q.· ·Okay.· Or a reason that's acceptable to your superiors
     21        · · ·I would presume?
     22        A.· ·Yes, sir.
     23        Q.· ·Okay.· Okay.· So if you look at page -- page 3 your
     24        · · ·answer to that question number 4 is that you checked
     25        · · ·with 911 and they told you that your list contained


   MIdeps@uslegalsupport.com                      U. S. LEGAL SUPPORT                                 Phone:· 888.644.8080
   Ann Arbor | Detroit | Flint | Jackson   Bingham Farms/Southfield | Grand Rapids   Lansing | Mt. Clemens | Saginaw | TroyYVer1f
Case 1:18-cv-00632-RJJ-PJG ECF No. 52 filed 04/01/19 PageID.413 Page 65 of 178
   JEFFREY J. WHITE, FIRST LIEUTENANT
   02/05/2019                                                                                                   Page 30

     ·1        A.· ·Okay.
     ·2        Q.· ·All right.· And if you would turn to what's marked as
     ·3        · · ·page 169 in that bundle they should be in order.
     ·4        A.· ·Yep.
     ·5        Q.· ·Okay.· That is a letter that you sent to Mr. John
     ·6        · · ·Heykoop on November 13th of 2017; is that right?
     ·7        A.· ·Yes, sir.
     ·8        Q.· ·Okay.· And that's your signature there; is that
     ·9        · · ·correct?
     10        A.· ·Yes, sir.
     11        Q.· ·Okay.· And this is your official notification to Mr.
     12        · · ·Heykoop that he's been removed from the no-preference
     13        · · ·list for the Hart post, and due to the quality and
     14        · · ·type of service that Eagle Towing has provided within
     15        · · ·the Hart post I presume?
     16        A.· ·Post B area, yeah.
     17        Q.· ·I figured as much.
     18        A.· ·Somebody didn't proof that very well.
     19        Q.· ·So now there's nothing in here -- well, let me first
     20        · · ·ask this.· This is the only official notice that you
     21        · · ·gave to Heykoop and/or Eagle Towing regarding your
     22        · · ·investigation, is that correct, as far as in writing?
     23        A.· ·Yeah, you know, I guess in writing.· I know we sent
     24        · · ·out invitations to special meetings to address things.
     25        Q.· ·Yeah, that would be the 911 special meetings?


   MIdeps@uslegalsupport.com                      U. S. LEGAL SUPPORT                                 Phone:· 888.644.8080
   Ann Arbor | Detroit | Flint | Jackson   Bingham Farms/Southfield | Grand Rapids   Lansing | Mt. Clemens | Saginaw | TroyYVer1f
Case 1:18-cv-00632-RJJ-PJG ECF No. 52 filed 04/01/19 PageID.414 Page 66 of 178
   JEFFREY J. WHITE, FIRST LIEUTENANT
   02/05/2019                                                                                                   Page 38

     ·1        · · ·order that I know of, you know, putting the choice on
     ·2        · · ·the consumer.
     ·3        Q.· ·Okay.
     ·4        A.· ·So, you know, that's locally what everybody does there
     ·5        · · ·in Isabella, the post --
     ·6        Q.· ·Right.
     ·7        A.· ·-- the campus police, you know.
     ·8        · · · · · · · · So every one runs a little bit different.
     ·9        Q.· ·Actually I think Order 48 says you don't have to have
     10        · · ·a no-pref list.
     11        A.· ·Right.
     12        Q.· ·So that would still be in compliance.· All I was
     13        · · ·trying to figure out is as a general proposition it
     14        · · ·would be -- well, it would be surprising to me anyway
     15        · · ·if this order basically says this is what you have to
     16        · · ·do unless you decide differently?
     17        A.· ·Yeah, but I think this says -- this establishes a
     18        · · ·policy and outlines procedures and gives guidelines
     19        · · ·except where locally you do it differently as long as
     20        · · ·it -- you know, I have never encountered a problem
     21        · · ·with any of our wrecker lists where different areas
     22        · · ·where I've worked.· That each area is a little bit
     23        · · ·different.· And even within the post area there will
     24        · · ·be different authorities.· So, yeah, I don't -- I've
     25        · · ·always known Official Order 48 is there and, you know,


   MIdeps@uslegalsupport.com                      U. S. LEGAL SUPPORT                                 Phone:· 888.644.8080
   Ann Arbor | Detroit | Flint | Jackson   Bingham Farms/Southfield | Grand Rapids   Lansing | Mt. Clemens | Saginaw | TroyYVer1f
Case 1:18-cv-00632-RJJ-PJG ECF No. 52 filed 04/01/19 PageID.415 Page 67 of 178
   JEFFREY J. WHITE, FIRST LIEUTENANT
   02/05/2019                                                                                                   Page 39

     ·1        · · ·as an official order you shouldn't cross it, but I've
     ·2        · · ·never worked exactly Official Order 48.
     ·3        Q.· ·Okay.
     ·4        A.· ·I mean, I know you're going to be asking me questions
     ·5        · · ·about Official Order 48 and I could kind of dance
     ·6        · · ·around it all day with answers, but, you know, what
     ·7        · · ·locally is established when you come to a work area as
     ·8        · · ·long as it's not illegal or immoral or fattening, you
     ·9        · · ·know, you continue to do it.· So this Mason-Oceana 911
     10        · · ·center was established while I was gone, if you
     11        · · ·remember in my background between 1994 and when I
     12        · · ·returned, and they had a working order of how they
     13        · · ·handle wreckers, and when I got here we just -- I just
     14        · · ·picked up with that.
     15        Q.· ·Okay.
     16        A.· ·Yeah.
     17        Q.· ·And you're not -- well, I'm going to actually get into
     18        · · ·that later.· I'll talk about that local policy later.
     19        · · ·So you can understand why I'm trying to figure out
     20        · · ·what's going on?
     21        A.· ·Yeah, right.
     22        Q.· ·Hold on, hold on.
     23        A.· ·Okay.
     24        Q.· ·You know, I'm given this policy and I'm trying to
     25        · · ·figure out whether this is just something that is just


   MIdeps@uslegalsupport.com                      U. S. LEGAL SUPPORT                                 Phone:· 888.644.8080
   Ann Arbor | Detroit | Flint | Jackson   Bingham Farms/Southfield | Grand Rapids   Lansing | Mt. Clemens | Saginaw | TroyYVer1f
Case 1:18-cv-00632-RJJ-PJG ECF No. 52 filed 04/01/19 PageID.416 Page 68 of 178
   JEFFREY J. WHITE, FIRST LIEUTENANT
   02/05/2019                                                                                                   Page 50

     ·1        · · ·us.· The director of the 911 center receiving
     ·2        · · ·complaints about calls for service that we had handled
     ·3        · · ·had the same experience.· We held a special meeting
     ·4        · · ·through the 911 board to meet with the wrecker
     ·5        · · ·companies to specifically deal with communications and
     ·6        · · ·how service is provided.
     ·7        Q.· ·With several carriers, correct?
     ·8        A.· ·Correct.
     ·9        Q.· ·I guess what I'm asking is do you have any official,
     10        · · ·you know, written complaints that you received that
     11        · · ·you then acted upon with regard to professional and
     12        · · ·courteous conduct where you conducted an investigation
     13        · · ·and went through the procedures of Official Order 48?
     14        A.· ·Not -- I don't know.· I didn't familiarize myself with
     15        · · ·the procedures or an investigation through Official
     16        · · ·Order 48 in conjunction with our partners in
     17        · · ·Mason-Oceana 911, and as it regards to our
     18        · · ·no-preference wrecker list we did consult with each
     19        · · ·other.
     20        Q.· ·Okay.· So with regard to official 48 the answer though
     21        · · ·is no?
     22        A.· ·Correct.
     23        Q.· ·Okay.· All right.· Go ahead.
     24        A.· ·And, you know, I don't know if LARA -- a lot of things
     25        · · ·I can't -- insurance and things like that I don't look


   MIdeps@uslegalsupport.com                      U. S. LEGAL SUPPORT                                 Phone:· 888.644.8080
   Ann Arbor | Detroit | Flint | Jackson   Bingham Farms/Southfield | Grand Rapids   Lansing | Mt. Clemens | Saginaw | TroyYVer1f
Case 1:18-cv-00632-RJJ-PJG ECF No. 52 filed 04/01/19 PageID.417 Page 69 of 178
   JEFFREY J. WHITE, FIRST LIEUTENANT
   02/05/2019                                                                                                   Page 52

     ·1        A.· ·Not that I'm aware of.
     ·2        Q.· ·Excuse me.· You don't have any personal knowledge that
     ·3        · · ·Eagle Towing was out of compliance with any of those
     ·4        · · ·conditions, correct?
     ·5        A.· ·E through K, not that I'm aware of, yes, sir.
     ·6        Q.· ·Now, with regard to L I know that there's been quite a
     ·7        · · ·bit of discussion about the rates which Eagle Towing
     ·8        · · ·has been charging, and so I'd like to talk a little
     ·9        · · ·bit about this section.· So section 2 says basic and
     10        · · ·special service charges, and then it states reasonable
     11        · · ·rates based on local industry standards shall be used
     12        · · ·for all services provided.· How do you determine what
     13        · · ·reasonable rates are or do you determine what
     14        · · ·reasonable rates are?· I guess that's two questions in
     15        · · ·one, so I'm going to rephrase that.· Are you the
     16        · · ·person who determines what the reasonable rates are?
     17        A.· ·No.
     18        Q.· ·Okay.· Do you know how to determine what the
     19        · · ·reasonable rates should be?
     20        A.· ·I guess it's like the Supreme Court's definition of
     21        · · ·pornography, you know, you know it when you see it,
     22        · · ·but as far as is there a dollar amount, a penny over,
     23        · · ·no.· Every -- every situation is different.· I could
     24        · · ·see and have seen situations, you know, horrible
     25        · · ·weather conditions, you know, the amount of line --


   MIdeps@uslegalsupport.com                      U. S. LEGAL SUPPORT                                 Phone:· 888.644.8080
   Ann Arbor | Detroit | Flint | Jackson   Bingham Farms/Southfield | Grand Rapids   Lansing | Mt. Clemens | Saginaw | TroyYVer1f
Case 1:18-cv-00632-RJJ-PJG ECF No. 52 filed 04/01/19 PageID.418 Page 70 of 178
   JEFFREY J. WHITE, FIRST LIEUTENANT
   02/05/2019                                                                                                   Page 53

     ·1        · · ·you know, like it may be a car-deer accident, but that
     ·2        · · ·car may be so far off the road and, you know, and
     ·3        · · ·things like that, so every -- everything -- they're
     ·4        · · ·different.
     ·5        Q.· ·Okay.
     ·6        A.· ·Not everything is different but --
     ·7        Q.· ·No, I understand what you're saying.· I understand
     ·8        · · ·what you're saying.
     ·9        A.· ·Yeah, but there are conditions unforeseen that, you
     10        · · ·know, I could never say well, this is a reasonable
     11        · · ·car-deer accident because, my gosh, it could be all
     12        · · ·kinds of things involved in it.
     13        Q.· ·Okay.· So -- and let me ask, local industry standards,
     14        · · ·what do you understand that to mean?
     15        A.· ·You know, in layman's terms like a going rate, you
     16        · · ·know, what typically does somebody pay for a service
     17        · · ·in this area.
     18        Q.· ·Okay.· And would that depend on the size, location,
     19        · · ·qualifications of the towing company?
     20        A.· ·I think it would depend more on the area of operation.
     21        Q.· ·So it doesn't matter how much the towing company's
     22        · · ·costs are, they have to be in line with what other
     23        · · ·people are charging?
     24        A.· ·You know, I guess it does matter if I had a company
     25        · · ·and decided to hire my wife and pay her way too much


   MIdeps@uslegalsupport.com                      U. S. LEGAL SUPPORT                                 Phone:· 888.644.8080
   Ann Arbor | Detroit | Flint | Jackson   Bingham Farms/Southfield | Grand Rapids   Lansing | Mt. Clemens | Saginaw | TroyYVer1f
Case 1:18-cv-00632-RJJ-PJG ECF No. 52 filed 04/01/19 PageID.419 Page 71 of 178
   JEFFREY J. WHITE, FIRST LIEUTENANT
   02/05/2019                                                                                                   Page 54

     ·1        · · ·money and that means I have to charge more, that's not
     ·2        · · ·typically a reason for me if -- I wouldn't be in
     ·3        · · ·business long I guess.
     ·4        Q.· ·Okay.
     ·5        A.· ·So could you be more specific with your question?
     ·6        Q.· ·Well, that's what I'm trying -- I'm asking you to be
     ·7        · · ·as specific as you think you can.
     ·8        A.· ·I think reasonable industry standards are localized
     ·9        · · ·and they depend on -- you know, if you have to
     10        · · ·maintain the impound yard and you need half a city
     11        · · ·block in downtown Los Angeles, that's one cost, you
     12        · · ·know, as opposed to four acres in Elbridge Township.
     13        Q.· ·So it might be factors like the cost that you spend to
     14        · · ·get your equipment in good shape is a factor?
     15        · · · · · · · · MR. MYERS:· Objection, calls for
     16        · · ·speculation.
     17        · · · · · · · · MR. BRENNAN:· I'm asking his understanding.
     18        A.· ·Yeah, I don't know.
     19        BY MR. BRENNAN:
     20        Q.· ·Okay.· You don't know?· Okay.· You mentioned the cost
     21        · · ·to keep an impoundment lot, the rental and what have
     22        · · ·you.
     23        A.· ·Uh-huh.
     24        Q.· ·Those are costs that have to be covered by rates as
     25        · · ·well, correct?


   MIdeps@uslegalsupport.com                      U. S. LEGAL SUPPORT                                 Phone:· 888.644.8080
   Ann Arbor | Detroit | Flint | Jackson   Bingham Farms/Southfield | Grand Rapids   Lansing | Mt. Clemens | Saginaw | TroyYVer1f
Case 1:18-cv-00632-RJJ-PJG ECF No. 52 filed 04/01/19 PageID.420 Page 72 of 178
   JEFFREY J. WHITE, FIRST LIEUTENANT
   02/05/2019                                                                                                   Page 57

     ·1        A.· ·Yeah, or talk to somebody and have them tell you about
     ·2        · · ·it if they're willing to talk to you, yeah.
     ·3        Q.· ·Okay.· And I want to go back to what you said a few
     ·4        · · ·minutes ago.· So you were talking about how every
     ·5        · · ·incident is unique, right?
     ·6        A.· ·Yeah, just -- yeah.
     ·7        Q.· ·Okay.· So it wouldn't be -- it's not right to say, for
     ·8        · · ·example, well -- I'll use your example.· Car-deer
     ·9        · · ·accident.· No car-deer accidents are the same,
     10        · · ·correct?
     11        A.· ·No, a lot of them are similar.
     12        Q.· ·I know from having been in one.
     13        A.· ·Yeah.
     14        Q.· ·So if a tow company A charges a certain amount for a
     15        · · ·car-deer accident and tow company B says well, I
     16        · · ·probably charge $100 less for my car-deer accident,
     17        · · ·until you look at the specifics you really can't do a
     18        · · ·comparison; is that correct?
     19        A.· ·No, and I don't think for $100 --
     20        Q.· ·Well, it (inaudible) --
     21        A.· ·It wouldn't be a threshold -- but yeah, it wouldn't be
     22        · · ·a threshold that's --
     23        Q.· ·Yeah.· Forget about the actual amount.· Im just saying
     24        · · ·that until you look at another set of facts that are
     25        · · ·similar to the one that was performed by the prior


   MIdeps@uslegalsupport.com                      U. S. LEGAL SUPPORT                                 Phone:· 888.644.8080
   Ann Arbor | Detroit | Flint | Jackson   Bingham Farms/Southfield | Grand Rapids   Lansing | Mt. Clemens | Saginaw | TroyYVer1f
Case 1:18-cv-00632-RJJ-PJG ECF No. 52 filed 04/01/19 PageID.421 Page 73 of 178
   JEFFREY J. WHITE, FIRST LIEUTENANT
   02/05/2019                                                                                                   Page 58

     ·1        · · ·towing company you can't really compare?
     ·2        A.· ·Right.
     ·3        Q.· ·Fair enough.· I'm showing you what's marked as
     ·4        · · ·Exhibit 4, and this is this one.
     ·5        · · · · · · · · MR. MYERS:· Oh, I'm sorry, I think I gave
     ·6        · · ·you two.· No, no, just look at that.· I'm going to
     ·7        · · ·need this one, yeah.
     ·8        · · · · · · · · THE WITNESS:· Okay.
     ·9        · · · · · · · · MR. MYERS:· Thank you though.
     10        BY MR. BRENNAN:
     11        Q.· ·As you can see, this has been pulled off the Michigan
     12        · · ·State Police website and it refers to the regulatory
     13        · · ·and credentialing section.· Are you familiar at all
     14        · · ·with --
     15        A.· ·Never heard of it.
     16        Q.· ·Never heard of it?
     17        A.· ·That section, yeah.
     18        Q.· ·You've never heard of the certified of the CVED
     19        · · ·section?
     20        A.· ·Yes.
     21        Q.· ·What's that?
     22        A.· ·That's Commercial Vehicle Enforcement Division --
     23        Q.· ·Okay.
     24        A.· ·-- rather than a section.
     25        Q.· ·All right.


   MIdeps@uslegalsupport.com                      U. S. LEGAL SUPPORT                                 Phone:· 888.644.8080
   Ann Arbor | Detroit | Flint | Jackson   Bingham Farms/Southfield | Grand Rapids   Lansing | Mt. Clemens | Saginaw | TroyYVer1f
Case 1:18-cv-00632-RJJ-PJG ECF No. 52 filed 04/01/19 PageID.422 Page 74 of 178
   JEFFREY J. WHITE, FIRST LIEUTENANT
   02/05/2019                                                                                                   Page 71

     ·1
     ·2
     ·3
     ·4
     ·5
     ·6
     ·7
     ·8
     ·9
     10
     11
     12
     13
     14
     15
     16
     17
     18
     19
     20
     21
     22
     23
     24
     25


   MIdeps@uslegalsupport.com                      U. S. LEGAL SUPPORT                                 Phone:· 888.644.8080
   Ann Arbor | Detroit | Flint | Jackson   Bingham Farms/Southfield | Grand Rapids   Lansing | Mt. Clemens | Saginaw | TroyYVer1f
Case 1:18-cv-00632-RJJ-PJG ECF No. 52 filed 04/01/19 PageID.423 Page 75 of 178
   JEFFREY J. WHITE, FIRST LIEUTENANT
   02/05/2019                                                                                                   Page 72

     ·1
     ·2
     ·3
     ·4
     ·5
     ·6
     ·7
     ·8
     ·9
     10
     11
     12
     13
     14
     15
     16
     17
     18
     19
     20
     21
     22
     23
     24
     25


   MIdeps@uslegalsupport.com                      U. S. LEGAL SUPPORT                                 Phone:· 888.644.8080
   Ann Arbor | Detroit | Flint | Jackson   Bingham Farms/Southfield | Grand Rapids   Lansing | Mt. Clemens | Saginaw | TroyYVer1f
Case 1:18-cv-00632-RJJ-PJG ECF No. 52 filed 04/01/19 PageID.424 Page 76 of 178
   JEFFREY J. WHITE, FIRST LIEUTENANT
   02/05/2019                                                                                                   Page 74

     ·1
     ·2
     ·3
     ·4
     ·5
     ·6
     ·7
     ·8
     ·9
     10
     11
     12
     13
     14
     15
     16
     17
     18
     19
     20
     21
     22
     23
     24
     25


   MIdeps@uslegalsupport.com                      U. S. LEGAL SUPPORT                                 Phone:· 888.644.8080
   Ann Arbor | Detroit | Flint | Jackson   Bingham Farms/Southfield | Grand Rapids   Lansing | Mt. Clemens | Saginaw | TroyYVer1f
Case 1:18-cv-00632-RJJ-PJG ECF No. 52 filed 04/01/19 PageID.425 Page 77 of 178
   JEFFREY J. WHITE, FIRST LIEUTENANT
   02/05/2019                                                                                                   Page 75

     ·1
     ·2
     ·3
     ·4
     ·5
     ·6
     ·7
     ·8
     ·9
     10
     11
     12
     13
     14
     15
     16
     17
     18
     19
     20
     21
     22
     23
     24
     25


   MIdeps@uslegalsupport.com                      U. S. LEGAL SUPPORT                                 Phone:· 888.644.8080
   Ann Arbor | Detroit | Flint | Jackson   Bingham Farms/Southfield | Grand Rapids   Lansing | Mt. Clemens | Saginaw | TroyYVer1f
Case 1:18-cv-00632-RJJ-PJG ECF No. 52 filed 04/01/19 PageID.426 Page 78 of 178
   JEFFREY J. WHITE, FIRST LIEUTENANT
   02/05/2019                                                                                                   Page 76

     ·1
     ·2
     ·3
     ·4
     ·5
     ·6
     ·7
     ·8
     ·9
     10
     11
     12
     13
     14
     15
     16
     17
     18
     19
     20
     21
     22
     23
     24
     25


   MIdeps@uslegalsupport.com                      U. S. LEGAL SUPPORT                                 Phone:· 888.644.8080
   Ann Arbor | Detroit | Flint | Jackson   Bingham Farms/Southfield | Grand Rapids   Lansing | Mt. Clemens | Saginaw | TroyYVer1f
Case 1:18-cv-00632-RJJ-PJG ECF No. 52 filed 04/01/19 PageID.427 Page 79 of 178
   JEFFREY J. WHITE, FIRST LIEUTENANT
   02/05/2019                                                                                                   Page 77

     ·1
     ·2
     ·3
     ·4
     ·5
     ·6
     ·7
     ·8
     ·9
     10
     11
     12
     13
     14
     15
     16
     17
     18
     19
     20
     21
     22
     23
     24
     25


   MIdeps@uslegalsupport.com                      U. S. LEGAL SUPPORT                                 Phone:· 888.644.8080
   Ann Arbor | Detroit | Flint | Jackson   Bingham Farms/Southfield | Grand Rapids   Lansing | Mt. Clemens | Saginaw | TroyYVer1f
Case 1:18-cv-00632-RJJ-PJG ECF No. 52 filed 04/01/19 PageID.428 Page 80 of 178
   JEFFREY J. WHITE, FIRST LIEUTENANT
   02/05/2019                                                                                                   Page 78

     ·1
     ·2
     ·3
     ·4
     ·5
     ·6
     ·7
     ·8
     ·9
     10
     11
     12
     13
     14
     15
     16
     17
     18
     19
     20
     21
     22
     23
     24
     25


   MIdeps@uslegalsupport.com                      U. S. LEGAL SUPPORT                                 Phone:· 888.644.8080
   Ann Arbor | Detroit | Flint | Jackson   Bingham Farms/Southfield | Grand Rapids   Lansing | Mt. Clemens | Saginaw | TroyYVer1f
Case 1:18-cv-00632-RJJ-PJG ECF No. 52 filed 04/01/19 PageID.429 Page 81 of 178
   JEFFREY J. WHITE, FIRST LIEUTENANT
   02/05/2019                                                                                                   Page 83

     ·1
     ·2
     ·3
     ·4
     ·5
     ·6
     ·7
     ·8
     ·9
     10
     11
     12
     13
     14
     15
     16
     17
     18
     19
     20
     21
     22
     23
     24
     25


   MIdeps@uslegalsupport.com                      U. S. LEGAL SUPPORT                                 Phone:· 888.644.8080
   Ann Arbor | Detroit | Flint | Jackson   Bingham Farms/Southfield | Grand Rapids   Lansing | Mt. Clemens | Saginaw | TroyYVer1f
Case 1:18-cv-00632-RJJ-PJG ECF No. 52 filed 04/01/19 PageID.430 Page 82 of 178
   JEFFREY J. WHITE, FIRST LIEUTENANT
   02/05/2019                                                                                                   Page 84

     ·1
     ·2
     ·3
     ·4
     ·5
     ·6
     ·7
     ·8
     ·9
     10
     11
     12
     13
     14
     15
     16
     17
     18
     19
     20
     21
     22
     23
     24
     25


   MIdeps@uslegalsupport.com                      U. S. LEGAL SUPPORT                                 Phone:· 888.644.8080
   Ann Arbor | Detroit | Flint | Jackson   Bingham Farms/Southfield | Grand Rapids   Lansing | Mt. Clemens | Saginaw | TroyYVer1f
Case 1:18-cv-00632-RJJ-PJG ECF No. 52 filed 04/01/19 PageID.431 Page 83 of 178
   JEFFREY J. WHITE, FIRST LIEUTENANT
   02/05/2019                                                                                                   Page 92

     ·1
     ·2
     ·3
     ·4
     ·5
     ·6
     ·7
     ·8
     ·9
     10
     11
     12
     13
     14
     15
     16
     17
     18
     19
     20
     21
     22
     23
     24
     25


   MIdeps@uslegalsupport.com                      U. S. LEGAL SUPPORT                                 Phone:· 888.644.8080
   Ann Arbor | Detroit | Flint | Jackson   Bingham Farms/Southfield | Grand Rapids   Lansing | Mt. Clemens | Saginaw | TroyYVer1f
Case 1:18-cv-00632-RJJ-PJG ECF No. 52 filed 04/01/19 PageID.432 Page 84 of 178
   JEFFREY J. WHITE, FIRST LIEUTENANT
   02/05/2019                                                                                                   Page 94

     ·1
     ·2
     ·3
     ·4
     ·5
     ·6
     ·7
     ·8
     ·9
     10
     11
     12
     13
     14
     15
     16
     17
     18
     19
     20
     21
     22
     23
     24
     25


   MIdeps@uslegalsupport.com                      U. S. LEGAL SUPPORT                                 Phone:· 888.644.8080
   Ann Arbor | Detroit | Flint | Jackson   Bingham Farms/Southfield | Grand Rapids   Lansing | Mt. Clemens | Saginaw | TroyYVer1f
Case 1:18-cv-00632-RJJ-PJG ECF No. 52 filed 04/01/19 PageID.433 Page 85 of 178
   JEFFREY J. WHITE, FIRST LIEUTENANT
   02/05/2019                                                                                                   Page 95

     ·1
     ·2
     ·3
     ·4
     ·5
     ·6
     ·7
     ·8
     ·9
     10
     11
     12
     13
     14
     15
     16
     17
     18
     19
     20
     21
     22
     23
     24
     25


   MIdeps@uslegalsupport.com                      U. S. LEGAL SUPPORT                                 Phone:· 888.644.8080
   Ann Arbor | Detroit | Flint | Jackson   Bingham Farms/Southfield | Grand Rapids   Lansing | Mt. Clemens | Saginaw | TroyYVer1f
Case 1:18-cv-00632-RJJ-PJG ECF No. 52 filed 04/01/19 PageID.434 Page 86 of 178
   JEFFREY J. WHITE, FIRST LIEUTENANT
   02/05/2019                                                                                                   Page 96

     ·1
     ·2
     ·3
     ·4
     ·5
     ·6
     ·7
     ·8
     ·9
     10
     11
     12
     13
     14
     15
     16
     17
     18
     19
     20
     21
     22
     23
     24
     25


   MIdeps@uslegalsupport.com                      U. S. LEGAL SUPPORT                                 Phone:· 888.644.8080
   Ann Arbor | Detroit | Flint | Jackson   Bingham Farms/Southfield | Grand Rapids   Lansing | Mt. Clemens | Saginaw | TroyYVer1f
Case 1:18-cv-00632-RJJ-PJG ECF No. 52 filed 04/01/19 PageID.435 Page 87 of 178
   JEFFREY J. WHITE, FIRST LIEUTENANT
   02/05/2019                                                                                                 Page 102

     ·1
     ·2
     ·3
     ·4
     ·5
     ·6
     ·7
     ·8
     ·9
     10
     11
     12
     13
     14
     15
     16
     17
     18
     19
     20
     21
     22
     23
     24
     25


   MIdeps@uslegalsupport.com                      U. S. LEGAL SUPPORT                                 Phone:· 888.644.8080
   Ann Arbor | Detroit | Flint | Jackson   Bingham Farms/Southfield | Grand Rapids   Lansing | Mt. Clemens | Saginaw | TroyYVer1f
Case 1:18-cv-00632-RJJ-PJG ECF No. 52 filed 04/01/19 PageID.436 Page 88 of 178
   JEFFREY J. WHITE, FIRST LIEUTENANT
   02/05/2019                                                                                                 Page 118

     ·1
     ·2
     ·3
     ·4
     ·5
     ·6
     ·7
     ·8
     ·9
     10
     11
     12
     13
     14
     15
     16
     17
     18
     19
     20
     21
     22
     23
     24
     25


   MIdeps@uslegalsupport.com                      U. S. LEGAL SUPPORT                                 Phone:· 888.644.8080
   Ann Arbor | Detroit | Flint | Jackson   Bingham Farms/Southfield | Grand Rapids   Lansing | Mt. Clemens | Saginaw | TroyYVer1f
Case 1:18-cv-00632-RJJ-PJG ECF No. 52 filed 04/01/19 PageID.437 Page 89 of 178
   JEFFREY J. WHITE, FIRST LIEUTENANT
   02/05/2019                                                                                                 Page 119

     ·1
     ·2
     ·3
     ·4
     ·5
     ·6
     ·7
     ·8
     ·9
     10
     11
     12
     13
     14
     15
     16
     17
     18
     19
     20
     21
     22
     23
     24
     25


   MIdeps@uslegalsupport.com                      U. S. LEGAL SUPPORT                                 Phone:· 888.644.8080
   Ann Arbor | Detroit | Flint | Jackson   Bingham Farms/Southfield | Grand Rapids   Lansing | Mt. Clemens | Saginaw | TroyYVer1f
Case 1:18-cv-00632-RJJ-PJG ECF No. 52 filed 04/01/19 PageID.438 Page 90 of 178
   JEFFREY J. WHITE, FIRST LIEUTENANT
   02/05/2019                                                                                                 Page 140

     ·1
     ·2
     ·3
     ·4
     ·5
     ·6
     ·7
     ·8
     ·9
     10
     11
     12
     13
     14
     15
     16
     17
     18
     19
     20
     21
     22
     23
     24
     25


   MIdeps@uslegalsupport.com                      U. S. LEGAL SUPPORT                                 Phone:· 888.644.8080
   Ann Arbor | Detroit | Flint | Jackson   Bingham Farms/Southfield | Grand Rapids   Lansing | Mt. Clemens | Saginaw | TroyYVer1f
Case 1:18-cv-00632-RJJ-PJG ECF No. 52 filed 04/01/19 PageID.439 Page 91 of 178
   JEFFREY J. WHITE, FIRST LIEUTENANT
   02/05/2019                                                                                                 Page 141

     ·1
     ·2
     ·3
     ·4
     ·5
     ·6
     ·7
     ·8
     ·9
     10
     11
     12
     13
     14
     15
     16
     17
     18
     19
     20
     21
     22
     23
     24
     25


   MIdeps@uslegalsupport.com                      U. S. LEGAL SUPPORT                                 Phone:· 888.644.8080
   Ann Arbor | Detroit | Flint | Jackson   Bingham Farms/Southfield | Grand Rapids   Lansing | Mt. Clemens | Saginaw | TroyYVer1f
Case 1:18-cv-00632-RJJ-PJG ECF No. 52 filed 04/01/19 PageID.440 Page 92 of 178
   JEFFREY J. WHITE, FIRST LIEUTENANT
   02/05/2019                                                                                                 Page 142

     ·1
     ·2
     ·3
     ·4
     ·5
     ·6
     ·7
     ·8
     ·9
     10
     11
     12
     13
     14
     15
     16
     17
     18
     19
     20
     21
     22
     23
     24
     25


   MIdeps@uslegalsupport.com                      U. S. LEGAL SUPPORT                                 Phone:· 888.644.8080
   Ann Arbor | Detroit | Flint | Jackson   Bingham Farms/Southfield | Grand Rapids   Lansing | Mt. Clemens | Saginaw | TroyYVer1f
Case 1:18-cv-00632-RJJ-PJG ECF No. 52 filed 04/01/19 PageID.441 Page 93 of 178
   JEFFREY J. WHITE, FIRST LIEUTENANT
   02/05/2019                                                                                                 Page 143

     ·1
     ·2
     ·3
     ·4
     ·5
     ·6
     ·7
     ·8
     ·9
     10
     11
     12
     13
     14
     15
     16
     17
     18
     19
     20
     21
     22
     23
     24
     25


   MIdeps@uslegalsupport.com                      U. S. LEGAL SUPPORT                                 Phone:· 888.644.8080
   Ann Arbor | Detroit | Flint | Jackson   Bingham Farms/Southfield | Grand Rapids   Lansing | Mt. Clemens | Saginaw | TroyYVer1f
Case 1:18-cv-00632-RJJ-PJG ECF No. 52 filed 04/01/19 PageID.442 Page 94 of 178
   JEFFREY J. WHITE, FIRST LIEUTENANT
   02/05/2019                                                                                                 Page 144

     ·1
     ·2
     ·3
     ·4
     ·5
     ·6
     ·7
     ·8
     ·9
     10
     11
     12
     13
     14
     15
     16
     17
     18
     19
     20
     21
     22
     23
     24
     25


   MIdeps@uslegalsupport.com                      U. S. LEGAL SUPPORT                                 Phone:· 888.644.8080
   Ann Arbor | Detroit | Flint | Jackson   Bingham Farms/Southfield | Grand Rapids   Lansing | Mt. Clemens | Saginaw | TroyYVer1f
Case 1:18-cv-00632-RJJ-PJG ECF No. 52 filed 04/01/19 PageID.443 Page 95 of 178
   JEFFREY J. WHITE, FIRST LIEUTENANT
   02/05/2019                                                                                                 Page 145

     ·1
     ·2
     ·3
     ·4
     ·5
     ·6
     ·7
     ·8
     ·9
     10
     11
     12
     13
     14
     15
     16
     17
     18
     19
     20
     21
     22
     23
     24
     25


   MIdeps@uslegalsupport.com                      U. S. LEGAL SUPPORT                                 Phone:· 888.644.8080
   Ann Arbor | Detroit | Flint | Jackson   Bingham Farms/Southfield | Grand Rapids   Lansing | Mt. Clemens | Saginaw | TroyYVer1f
Case 1:18-cv-00632-RJJ-PJG ECF No. 52 filed 04/01/19 PageID.444 Page 96 of 178
   JEFFREY J. WHITE, FIRST LIEUTENANT
   02/05/2019                                                                                                 Page 146

     ·1
     ·2
     ·3
     ·4
     ·5
     ·6
     ·7
     ·8
     ·9
     10
     11
     12
     13
     14
     15
     16
     17
     18
     19
     20
     21
     22
     23
     24
     25


   MIdeps@uslegalsupport.com                      U. S. LEGAL SUPPORT                                 Phone:· 888.644.8080
   Ann Arbor | Detroit | Flint | Jackson   Bingham Farms/Southfield | Grand Rapids   Lansing | Mt. Clemens | Saginaw | TroyYVer1f
Case 1:18-cv-00632-RJJ-PJG ECF No. 52 filed 04/01/19 PageID.445 Page 97 of 178
   JEFFREY J. WHITE, FIRST LIEUTENANT
   02/05/2019                                                                                                 Page 147

     ·1
     ·2
     ·3
     ·4
     ·5
     ·6
     ·7
     ·8
     ·9
     10
     11
     12
     13
     14
     15
     16
     17
     18
     19
     20
     21
     22
     23
     24
     25


   MIdeps@uslegalsupport.com                      U. S. LEGAL SUPPORT                                 Phone:· 888.644.8080
   Ann Arbor | Detroit | Flint | Jackson   Bingham Farms/Southfield | Grand Rapids   Lansing | Mt. Clemens | Saginaw | TroyYVer1f
Case 1:18-cv-00632-RJJ-PJG ECF No. 52 filed 04/01/19 PageID.446 Page 98 of 178
   JEFFREY J. WHITE, FIRST LIEUTENANT
   02/05/2019                                                                                                 Page 148

     ·1
     ·2
     ·3
     ·4
     ·5
     ·6
     ·7
     ·8
     ·9
     10
     11
     12
     13
     14
     15
     16
     17
     18
     19
     20
     21
     22
     23
     24
     25


   MIdeps@uslegalsupport.com                      U. S. LEGAL SUPPORT                                 Phone:· 888.644.8080
   Ann Arbor | Detroit | Flint | Jackson   Bingham Farms/Southfield | Grand Rapids   Lansing | Mt. Clemens | Saginaw | TroyYVer1f
Case 1:18-cv-00632-RJJ-PJG ECF No. 52 filed 04/01/19 PageID.447 Page 99 of 178
   JEFFREY J. WHITE, FIRST LIEUTENANT
   02/05/2019                                                                                                 Page 149

     ·1
     ·2
     ·3
     ·4
     ·5
     ·6
     ·7
     ·8
     ·9
     10
     11
     12
     13
     14
     15
     16
     17
     18
     19
     20
     21
     22
     23
     24
     25


   MIdeps@uslegalsupport.com                      U. S. LEGAL SUPPORT                                 Phone:· 888.644.8080
   Ann Arbor | Detroit | Flint | Jackson   Bingham Farms/Southfield | Grand Rapids   Lansing | Mt. Clemens | Saginaw | TroyYVer1f
Case 1:18-cv-00632-RJJ-PJG ECF No. 52 filed 04/01/19 PageID.448 Page 100 of 178
    JEFFREY J. WHITE, FIRST LIEUTENANT
    02/05/2019                                                                                                 Page 189

      ·1
      ·2
      ·3
      ·4
      ·5
      ·6
      ·7
      ·8
      ·9
      10
      11
      12
      13
      14
      15
      16
      17
      18
      19
      20
      21
      22
      23
      24
      25


    MIdeps@uslegalsupport.com                      U. S. LEGAL SUPPORT                                 Phone:· 888.644.8080
    Ann Arbor | Detroit | Flint | Jackson   Bingham Farms/Southfield | Grand Rapids   Lansing | Mt. Clemens | Saginaw | Troy
Case 1:18-cv-00632-RJJ-PJG ECF No. 52 filed 04/01/19 PageID.449 Page 101 of 178




                 Exhibit 4
Case 1:18-cv-00632-RJJ-PJG ECF No. 52 filed 04/01/19 PageID.450 Page 102 of 178
Case 1:18-cv-00632-RJJ-PJG ECF No. 52 filed 04/01/19 PageID.451 Page 103 of 178




                 Exhibit 5
Case 1:18-cv-00632-RJJ-PJG ECF No. 52 filed 04/01/19 PageID.452 Page 104 of 178
Case 1:18-cv-00632-RJJ-PJG ECF No. 52 filed 04/01/19 PageID.453 Page 105 of 178
Case 1:18-cv-00632-RJJ-PJG ECF No. 52 filed 04/01/19 PageID.454 Page 106 of 178
Case 1:18-cv-00632-RJJ-PJG ECF No. 52 filed 04/01/19 PageID.455 Page 107 of 178
Case 1:18-cv-00632-RJJ-PJG ECF No. 52 filed 04/01/19 PageID.456 Page 108 of 178
Case 1:18-cv-00632-RJJ-PJG ECF No. 52 filed 04/01/19 PageID.457 Page 109 of 178
Case 1:18-cv-00632-RJJ-PJG ECF No. 52 filed 04/01/19 PageID.458 Page 110 of 178




                 Exhibit 6
Case 1:18-cv-00632-RJJ-PJG ECF No. 52 filed 04/01/19 PageID.459 Page 111 of 178
Case 1:18-cv-00632-RJJ-PJG ECF No. 52 filed 04/01/19 PageID.460 Page 112 of 178
Case 1:18-cv-00632-RJJ-PJG ECF No. 52 filed 04/01/19 PageID.461 Page 113 of 178




                 Exhibit 7
Case 1:18-cv-00632-RJJ-PJG ECF No. 52 filed 04/01/19 PageID.462 Page 114 of 178
Case 1:18-cv-00632-RJJ-PJG ECF No. 52 filed 04/01/19 PageID.463 Page 115 of 178
Case 1:18-cv-00632-RJJ-PJG ECF No. 52 filed 04/01/19 PageID.464 Page 116 of 178
Case 1:18-cv-00632-RJJ-PJG ECF No. 52 filed 04/01/19 PageID.465 Page 117 of 178
Case 1:18-cv-00632-RJJ-PJG ECF No. 52 filed 04/01/19 PageID.466 Page 118 of 178
Case 1:18-cv-00632-RJJ-PJG ECF No. 52 filed 04/01/19 PageID.467 Page 119 of 178
Case 1:18-cv-00632-RJJ-PJG ECF No. 52 filed 04/01/19 PageID.468 Page 120 of 178
Case 1:18-cv-00632-RJJ-PJG ECF No. 52 filed 04/01/19 PageID.469 Page 121 of 178
Case 1:18-cv-00632-RJJ-PJG ECF No. 52 filed 04/01/19 PageID.470 Page 122 of 178
Case 1:18-cv-00632-RJJ-PJG ECF No. 52 filed 04/01/19 PageID.471 Page 123 of 178
Case 1:18-cv-00632-RJJ-PJG ECF No. 52 filed 04/01/19 PageID.472 Page 124 of 178
Case 1:18-cv-00632-RJJ-PJG ECF No. 52 filed 04/01/19 PageID.473 Page 125 of 178
Case 1:18-cv-00632-RJJ-PJG ECF No. 52 filed 04/01/19 PageID.474 Page 126 of 178
Case 1:18-cv-00632-RJJ-PJG ECF No. 52 filed 04/01/19 PageID.475 Page 127 of 178
Case 1:18-cv-00632-RJJ-PJG ECF No. 52 filed 04/01/19 PageID.476 Page 128 of 178
Case 1:18-cv-00632-RJJ-PJG ECF No. 52 filed 04/01/19 PageID.477 Page 129 of 178
Case 1:18-cv-00632-RJJ-PJG ECF No. 52 filed 04/01/19 PageID.478 Page 130 of 178
Case 1:18-cv-00632-RJJ-PJG ECF No. 52 filed 04/01/19 PageID.479 Page 131 of 178
Case 1:18-cv-00632-RJJ-PJG ECF No. 52 filed 04/01/19 PageID.480 Page 132 of 178
Case 1:18-cv-00632-RJJ-PJG ECF No. 52 filed 04/01/19 PageID.481 Page 133 of 178
Case 1:18-cv-00632-RJJ-PJG ECF No. 52 filed 04/01/19 PageID.482 Page 134 of 178
Case 1:18-cv-00632-RJJ-PJG ECF No. 52 filed 04/01/19 PageID.483 Page 135 of 178
Case 1:18-cv-00632-RJJ-PJG ECF No. 52 filed 04/01/19 PageID.484 Page 136 of 178
Case 1:18-cv-00632-RJJ-PJG ECF No. 52 filed 04/01/19 PageID.485 Page 137 of 178
Case 1:18-cv-00632-RJJ-PJG ECF No. 52 filed 04/01/19 PageID.486 Page 138 of 178
Case 1:18-cv-00632-RJJ-PJG ECF No. 52 filed 04/01/19 PageID.487 Page 139 of 178
Case 1:18-cv-00632-RJJ-PJG ECF No. 52 filed 04/01/19 PageID.488 Page 140 of 178
Case 1:18-cv-00632-RJJ-PJG ECF No. 52 filed 04/01/19 PageID.489 Page 141 of 178
Case 1:18-cv-00632-RJJ-PJG ECF No. 52 filed 04/01/19 PageID.490 Page 142 of 178
Case 1:18-cv-00632-RJJ-PJG ECF No. 52 filed 04/01/19 PageID.491 Page 143 of 178
Case 1:18-cv-00632-RJJ-PJG ECF No. 52 filed 04/01/19 PageID.492 Page 144 of 178
Case 1:18-cv-00632-RJJ-PJG ECF No. 52 filed 04/01/19 PageID.493 Page 145 of 178
Case 1:18-cv-00632-RJJ-PJG ECF No. 52 filed 04/01/19 PageID.494 Page 146 of 178
Case 1:18-cv-00632-RJJ-PJG ECF No. 52 filed 04/01/19 PageID.495 Page 147 of 178
Case 1:18-cv-00632-RJJ-PJG ECF No. 52 filed 04/01/19 PageID.496 Page 148 of 178
Case 1:18-cv-00632-RJJ-PJG ECF No. 52 filed 04/01/19 PageID.497 Page 149 of 178
Case 1:18-cv-00632-RJJ-PJG ECF No. 52 filed 04/01/19 PageID.498 Page 150 of 178
Case 1:18-cv-00632-RJJ-PJG ECF No. 52 filed 04/01/19 PageID.499 Page 151 of 178
Case 1:18-cv-00632-RJJ-PJG ECF No. 52 filed 04/01/19 PageID.500 Page 152 of 178
Case 1:18-cv-00632-RJJ-PJG ECF No. 52 filed 04/01/19 PageID.501 Page 153 of 178
Case 1:18-cv-00632-RJJ-PJG ECF No. 52 filed 04/01/19 PageID.502 Page 154 of 178
Case 1:18-cv-00632-RJJ-PJG ECF No. 52 filed 04/01/19 PageID.503 Page 155 of 178
Case 1:18-cv-00632-RJJ-PJG ECF No. 52 filed 04/01/19 PageID.504 Page 156 of 178
Case 1:18-cv-00632-RJJ-PJG ECF No. 52 filed 04/01/19 PageID.505 Page 157 of 178




                 Exhibit 8
Case 1:18-cv-00632-RJJ-PJG ECF No. 52 filed 04/01/19 PageID.506 Page 158 of 178
    MCINTIRE, FIRST LIEUTENANT CHRIS
    02/04/2019                                                                                                    Page 1

      ·1         · · · · ·IN THE DISTRICT COURT OF THE UNITED STATES
      ·2         · · · · · · FOR THE WESTERN DISTRICT OF MICHIGAN
      ·3
      ·4
      ·5         JOHN HEYKOOP D/B/A
      ·6         EAGLE TOWING,
      ·7         · · · · · · · · Plaintiff,
      ·8         · · · · · ·vs.· · · · · · · · · Case No. 1:18-cv-00632
      ·9         · · · · · · · · · · · · · · · · Hon. Robert J. Jonker
      10
      11         FIRST LIEUTENANT JEFFREY WHITE;
      12         FIRST LIEUTENANT CHRIS
      13         MCINTIRE,
      14         · · · · · · · · Defendants.
      15         ____________________________
      16
      17
      18         · · ·The Deposition of FIRST LIEUTENANT CHRIS MCINTIRE,
      19         · · ·Taken at 4151 Okemos Road,
      20         · · ·Okemos, Michigan,
      21         · · ·Commencing at 10:34 a.m.,
      22         · · ·Monday, February 4, 2019,
      23         · · ·Before Rebecca L. Russo, CSR-2759, RMR, CRR.
      24
      25


    MIdeps@uslegalsupport.com                      U. S. LEGAL SUPPORT                                 Phone:· 888.644.8080
    Ann Arbor | Detroit | Flint | Jackson   Bingham Farms/Southfield | Grand Rapids   Lansing | Mt. Clemens | Saginaw | Troy
Case 1:18-cv-00632-RJJ-PJG ECF No. 52 filed 04/01/19 PageID.507 Page 159 of 178
    MCINTIRE, FIRST LIEUTENANT CHRIS
    02/04/2019                                                                                                    Page 9

      ·1
      ·2
      ·3
      ·4
      ·5
      ·6
      ·7
      ·8
      ·9
      10
      11
      12
      13
      14
      15
      16
      17
      18
      19
      20
      21
      22
      23
      24
      25


    MIdeps@uslegalsupport.com                      U. S. LEGAL SUPPORT                                 Phone:· 888.644.8080
    Ann Arbor | Detroit | Flint | Jackson   Bingham Farms/Southfield | Grand Rapids   Lansing | Mt. Clemens | Saginaw | TroyYVer1f
Case 1:18-cv-00632-RJJ-PJG ECF No. 52 filed 04/01/19 PageID.508 Page 160 of 178
    MCINTIRE, FIRST LIEUTENANT CHRIS
    02/04/2019                                                                                                    Page 1

      ·1
      ·2
      ·3
      ·4
      ·5
      ·6
      ·7
      ·8
      ·9
      10
      11
      12
      13
      14
      15
      16
      17
      18
      19
      20
      21
      22
      23
      24
      25


    MIdeps@uslegalsupport.com                      U. S. LEGAL SUPPORT                                 Phone:· 888.644.8080
    Ann Arbor | Detroit | Flint | Jackson   Bingham Farms/Southfield | Grand Rapids   Lansing | Mt. Clemens | Saginaw | Troy
Case 1:18-cv-00632-RJJ-PJG ECF No. 52 filed 04/01/19 PageID.509 Page 161 of 178
    MCINTIRE, FIRST LIEUTENANT CHRIS
    02/04/2019                                                                                                   Page 15

      ·1
      ·2
      ·3
      ·4
      ·5
      ·6
      ·7
      ·8
      ·9
      10
      11
      12
      13
      14
      15
      16
      17
      18
      19
      20
      21
      22
      23
      24
      25


    MIdeps@uslegalsupport.com                      U. S. LEGAL SUPPORT                                 Phone:· 888.644.8080
    Ann Arbor | Detroit | Flint | Jackson   Bingham Farms/Southfield | Grand Rapids   Lansing | Mt. Clemens | Saginaw | TroyYVer1f
Case 1:18-cv-00632-RJJ-PJG ECF No. 52 filed 04/01/19 PageID.510 Page 162 of 178
    MCINTIRE, FIRST LIEUTENANT CHRIS
    02/04/2019                                                                                                   Page 19

      ·1
      ·2
      ·3
      ·4
      ·5
      ·6
      ·7
      ·8
      ·9
      10
      11
      12
      13
      14
      15
      16
      17
      18
      19
      20
      21
      22
      23
      24
      25


    MIdeps@uslegalsupport.com                      U. S. LEGAL SUPPORT                                 Phone:· 888.644.8080
    Ann Arbor | Detroit | Flint | Jackson   Bingham Farms/Southfield | Grand Rapids   Lansing | Mt. Clemens | Saginaw | TroyYVer1f
Case 1:18-cv-00632-RJJ-PJG ECF No. 52 filed 04/01/19 PageID.511 Page 163 of 178
    MCINTIRE, FIRST LIEUTENANT CHRIS
    02/04/2019                                                                                                   Page 20

      ·1
      ·2
      ·3
      ·4
      ·5
      ·6
      ·7
      ·8
      ·9
      10
      11
      12
      13
      14
      15
      16
      17
      18
      19
      20
      21
      22
      23
      24
      25


    MIdeps@uslegalsupport.com                      U. S. LEGAL SUPPORT                                 Phone:· 888.644.8080
    Ann Arbor | Detroit | Flint | Jackson   Bingham Farms/Southfield | Grand Rapids   Lansing | Mt. Clemens | Saginaw | TroyYVer1f
Case 1:18-cv-00632-RJJ-PJG ECF No. 52 filed 04/01/19 PageID.512 Page 164 of 178
    MCINTIRE, FIRST LIEUTENANT CHRIS
    02/04/2019                                                                                                   Page 21

      ·1
      ·2
      ·3
      ·4
      ·5
      ·6
      ·7
      ·8
      ·9
      10
      11
      12
      13
      14
      15
      16
      17
      18
      19
      20
      21
      22
      23
      24
      25


    MIdeps@uslegalsupport.com                      U. S. LEGAL SUPPORT                                 Phone:· 888.644.8080
    Ann Arbor | Detroit | Flint | Jackson   Bingham Farms/Southfield | Grand Rapids   Lansing | Mt. Clemens | Saginaw | TroyYVer1f
Case 1:18-cv-00632-RJJ-PJG ECF No. 52 filed 04/01/19 PageID.513 Page 165 of 178
    MCINTIRE, FIRST LIEUTENANT CHRIS
    02/04/2019                                                                                                   Page 32

      ·1
      ·2
      ·3
      ·4
      ·5
      ·6
      ·7
      ·8
      ·9
      10
      11
      12
      13
      14
      15
      16
      17
      18
      19
      20
      21
      22
      23
      24
      25


    MIdeps@uslegalsupport.com                      U. S. LEGAL SUPPORT                                 Phone:· 888.644.8080
    Ann Arbor | Detroit | Flint | Jackson   Bingham Farms/Southfield | Grand Rapids   Lansing | Mt. Clemens | Saginaw | TroyYVer1f
Case 1:18-cv-00632-RJJ-PJG ECF No. 52 filed 04/01/19 PageID.514 Page 166 of 178
    MCINTIRE, FIRST LIEUTENANT CHRIS
    02/04/2019                                                                                                   Page 39

      ·1
      ·2
      ·3
      ·4
      ·5
      ·6
      ·7
      ·8
      ·9
      10
      11
      12
      13
      14
      15
      16
      17
      18
      19
      20
      21
      22
      23
      24
      25


    MIdeps@uslegalsupport.com                      U. S. LEGAL SUPPORT                                 Phone:· 888.644.8080
    Ann Arbor | Detroit | Flint | Jackson   Bingham Farms/Southfield | Grand Rapids   Lansing | Mt. Clemens | Saginaw | TroyYVer1f
Case 1:18-cv-00632-RJJ-PJG ECF No. 52 filed 04/01/19 PageID.515 Page 167 of 178
    MCINTIRE, FIRST LIEUTENANT CHRIS
    02/04/2019                                                                                                   Page 48

      ·1
      ·2
      ·3
      ·4
      ·5
      ·6
      ·7
      ·8
      ·9
      10
      11
      12
      13
      14
      15
      16
      17
      18
      19
      20
      21
      22
      23
      24
      25


    MIdeps@uslegalsupport.com                      U. S. LEGAL SUPPORT                                 Phone:· 888.644.8080
    Ann Arbor | Detroit | Flint | Jackson   Bingham Farms/Southfield | Grand Rapids   Lansing | Mt. Clemens | Saginaw | TroyYVer1f
Case 1:18-cv-00632-RJJ-PJG ECF No. 52 filed 04/01/19 PageID.516 Page 168 of 178
    MCINTIRE, FIRST LIEUTENANT CHRIS
    02/04/2019                                                                                                   Page 49

      ·1
      ·2
      ·3
      ·4
      ·5
      ·6
      ·7
      ·8
      ·9
      10
      11
      12
      13
      14
      15
      16
      17
      18
      19
      20
      21
      22
      23
      24
      25


    MIdeps@uslegalsupport.com                      U. S. LEGAL SUPPORT                                 Phone:· 888.644.8080
    Ann Arbor | Detroit | Flint | Jackson   Bingham Farms/Southfield | Grand Rapids   Lansing | Mt. Clemens | Saginaw | TroyYVer1f
Case 1:18-cv-00632-RJJ-PJG ECF No. 52 filed 04/01/19 PageID.517 Page 169 of 178
    MCINTIRE, FIRST LIEUTENANT CHRIS
    02/04/2019                                                                                                   Page 60

      ·1
      ·2
      ·3
      ·4
      ·5
      ·6
      ·7
      ·8
      ·9
      10
      11
      12
      13
      14
      15
      16
      17
      18
      19
      20
      21
      22
      23
      24
      25


    MIdeps@uslegalsupport.com                      U. S. LEGAL SUPPORT                                 Phone:· 888.644.8080
    Ann Arbor | Detroit | Flint | Jackson   Bingham Farms/Southfield | Grand Rapids   Lansing | Mt. Clemens | Saginaw | TroyYVer1f
Case 1:18-cv-00632-RJJ-PJG ECF No. 52 filed 04/01/19 PageID.518 Page 170 of 178
    MCINTIRE, FIRST LIEUTENANT CHRIS
    02/04/2019                                                                                                   Page 64

      ·1
      ·2
      ·3
      ·4
      ·5
      ·6
      ·7
      ·8
      ·9
      10
      11
      12
      13
      14
      15
      16
      17
      18
      19
      20
      21
      22
      23
      24
      25


    MIdeps@uslegalsupport.com                      U. S. LEGAL SUPPORT                                 Phone:· 888.644.8080
    Ann Arbor | Detroit | Flint | Jackson   Bingham Farms/Southfield | Grand Rapids   Lansing | Mt. Clemens | Saginaw | TroyYVer1f
Case 1:18-cv-00632-RJJ-PJG ECF No. 52 filed 04/01/19 PageID.519 Page 171 of 178
    MCINTIRE, FIRST LIEUTENANT CHRIS
    02/04/2019                                                                                                   Page 65

      ·1
      ·2
      ·3
      ·4
      ·5
      ·6
      ·7
      ·8
      ·9
      10
      11
      12
      13
      14
      15
      16
      17
      18
      19
      20
      21
      22
      23
      24
      25


    MIdeps@uslegalsupport.com                      U. S. LEGAL SUPPORT                                 Phone:· 888.644.8080
    Ann Arbor | Detroit | Flint | Jackson   Bingham Farms/Southfield | Grand Rapids   Lansing | Mt. Clemens | Saginaw | TroyYVer1f
Case 1:18-cv-00632-RJJ-PJG ECF No. 52 filed 04/01/19 PageID.520 Page 172 of 178
    MCINTIRE, FIRST LIEUTENANT CHRIS
    02/04/2019                                                                                                   Page 72

      ·1
      ·2
      ·3
      ·4
      ·5
      ·6
      ·7
      ·8
      ·9
      10
      11
      12
      13
      14
      15
      16
      17
      18
      19
      20
      21
      22
      23
      24
      25


    MIdeps@uslegalsupport.com                      U. S. LEGAL SUPPORT                                 Phone:· 888.644.8080
    Ann Arbor | Detroit | Flint | Jackson   Bingham Farms/Southfield | Grand Rapids   Lansing | Mt. Clemens | Saginaw | TroyYVer1f
Case 1:18-cv-00632-RJJ-PJG ECF No. 52 filed 04/01/19 PageID.521 Page 173 of 178
    MCINTIRE, FIRST LIEUTENANT CHRIS
    02/04/2019                                                                                                   Page 51

      ·1
      ·2
      ·3
      ·4
      ·5
      ·6
      ·7
      ·8
      ·9
      10
      11
      12
      13
      14
      15
      16
      17
      18
      19
      20
      21
      22
      23
      24
      25


    MIdeps@uslegalsupport.com                      U. S. LEGAL SUPPORT                                 Phone:· 888.644.8080
    Ann Arbor | Detroit | Flint | Jackson   Bingham Farms/Southfield | Grand Rapids   Lansing | Mt. Clemens | Saginaw | TroyYVer1f
Case 1:18-cv-00632-RJJ-PJG ECF No. 52 filed 04/01/19 PageID.522 Page 174 of 178
    MCINTIRE, FIRST LIEUTENANT CHRIS
    02/04/2019                                                                                                   Page 74

      ·1
      ·2
      ·3
      ·4
      ·5
      ·6
      ·7
      ·8
      ·9
      10
      11
      12
      13
      14
      15
      16
      17
      18
      19
      20
      21
      22
      23
      24
      25


    MIdeps@uslegalsupport.com                      U. S. LEGAL SUPPORT                                 Phone:· 888.644.8080
    Ann Arbor | Detroit | Flint | Jackson   Bingham Farms/Southfield | Grand Rapids   Lansing | Mt. Clemens | Saginaw | TroyYVer1f
Case 1:18-cv-00632-RJJ-PJG ECF No. 52 filed 04/01/19 PageID.523 Page 175 of 178
    MCINTIRE, FIRST LIEUTENANT CHRIS
    02/04/2019                                                                                                   Page 78

      ·1
      ·2
      ·3
      ·4
      ·5
      ·6
      ·7
      ·8
      ·9
      10
      11
      12
      13
      14
      15
      16
      17
      18
      19
      20
      21
      22
      23
      24
      25


    MIdeps@uslegalsupport.com                      U. S. LEGAL SUPPORT                                 Phone:· 888.644.8080
    Ann Arbor | Detroit | Flint | Jackson   Bingham Farms/Southfield | Grand Rapids   Lansing | Mt. Clemens | Saginaw | TroyYVer1f
Case 1:18-cv-00632-RJJ-PJG ECF No. 52 filed 04/01/19 PageID.524 Page 176 of 178
    MCINTIRE, FIRST LIEUTENANT CHRIS
    02/04/2019                                                                                                   Page 79

      ·1
      ·2
      ·3
      ·4
      ·5
      ·6
      ·7
      ·8
      ·9
      10
      11
      12
      13
      14
      15
      16
      17
      18
      19
      20
      21
      22
      23
      24
      25


    MIdeps@uslegalsupport.com                      U. S. LEGAL SUPPORT                                 Phone:· 888.644.8080
    Ann Arbor | Detroit | Flint | Jackson   Bingham Farms/Southfield | Grand Rapids   Lansing | Mt. Clemens | Saginaw | TroyYVer1f
Case 1:18-cv-00632-RJJ-PJG ECF No. 52 filed 04/01/19 PageID.525 Page 177 of 178




                 Exhibit 9
Case 1:18-cv-00632-RJJ-PJG ECF No. 52 filed 04/01/19 PageID.526 Page 178 of 178
